 1       SIDLEY AUSTIN LLP
         Samuel A. Newman (SBN 217042)
 2       (sam.newman@sidley.com)
         Genevieve G. Weiner (SBN 254272)
 3       (gweiner@sidley.com)
         Julia Philips Roth (SBN 324987)
 4       (julia.roth@sidley.com)
         555 West Fifth Street
 5       Los Angeles, CA 90013
         Telephone: 213.896.6000
 6       Facsimile: 213.896.6600
 7       SIDLEY AUSTIN LLP
         Charles M. Persons (admitted pro hac vice)
 8       (cpersons@sidley.com)
         Juliana Hoffman (admitted pro hac vice)
 9       (jhoffman@sidley.com)
         Jeri Leigh Miller (admitted pro hac vice)
10       (jeri.miller@sidley.com)
         2021 McKinney Avenue, Suite 2000
11       Dallas, TX 75201
         Telephone: 214.981.3300
12       Facsimile: 214.981.3400
13       Attorneys for Debtors and Debtors in
         Possession
14
                                    UNITED STATES BANKRUPTCY COURT
15
                                    NORTHERN DISTRICT OF CALIFORNIA
16
                                               SAN JOSE DIVISION
17
         In re:                                             )   Case No. 20-50682 (MEH)
18                                                          )
         WAVE COMPUTING, INC., et al.,                      )   Chapter 11 (Jointly Administered)
19                                                          )
                                     1
                  Reorganized Debtors.                      )
20                                                              NINTH MONTHLY FEE
                                                            )   STATEMENT OF SIDLEY AUSTIN
                                                            )   LLP FOR ALLOWANCE AND
21                                                          )   PAYMENT OF COMPENSATION
                                                            )   AND REIMBURSEMENT OF
22
                                                            )   EXPENSES FROM JANUARY 1, 2021
23                                                          )   TO AND INCLUDING JANUARY 31,
                                                            )   2021
24                                                          )
                                                            )   Objection Deadline: March 24, 2021
25                                                          )     at 4:00 p.m. (Pacific Time)
                                                            )   [No Hearing Requested]
26
     1
      The post-effective date debtors (the “Reorganized Debtors”) in these chapter 11 cases are Wave
27   Computing, Inc., MIPS Tech, Inc., Hellosoft, Inc., Wave Computing (UK) Limited, Imagination
     Technologies, Inc., Caustic Graphics, Inc., and MIPS Tech, LLC. The Reorganized Debtors’ mailing
28   address is 3201 Scott Blvd, Santa Clara, CA 95054.

 Case: 20-50682           Doc# 1243      Filed: 03/03/21   Entered: 03/03/21 17:14:47      Page 1 of
                                                     74
 1       To:                                               Notice Parties2
         Name of Applicant:                                Sidley Austin LLP
 2       Authorized to Provide Professional Services to:   Counsel to Debtors
         Date of Retention:                                April 27, 2020
 3                                                         Order entered on June 5, 2020 effective as of
                                                           Petition Date
 4       Period for which Compensation and                 January 1, 2021 to and including January 31, 2021
         Reimbursement is Sought:
 5       Amount of Compensation Sought as Actual,          $1,183,180.003
         Reasonable and Necessary:
 6       Amount of Compensation Requested                  $946,544.00 (80% of $1,183,180.00)
         Immediately:
 7       Amount of Expense Reimbursement Sought as         $17,664.734
         Actual, Reasonable and Necessary:
 8       Amount of Expense Reimbursement Requested         $17,664.73 (100% of $17,664.73)
         Immediately:
 9
               On May 11, 2020, Wave Computing, Inc. and its debtor affiliates, as debtors and
10
     debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases
11
     (the “Chapter 11 Cases”) filed an Application of Debtors Pursuant to 11 U.S.C. § 327(a) and Fed. R.
12
     Bankr. P. 2014(a) and 2016 for Authority to Retain and Employ Sidley Austin LLP as Counsel to the
13
     Debtors and Debtors in Possession Effective as of the Petition Date [Docket No. 90] (“Retention
14
     Application”). The Retention Application was granted by the Court’s Order Approving Application
15
     of Debtors Pursuant to 11 U.S.C. § 327(a) and Fed. R. Bankr. P. 2014(a) and 2016 for Authority to
16
     Retain and Employ Sidley Austin LLP as Counsel to the Debtors and Debtors in Possession Effective
17
     as of the Petition Date, dated June 5, 2020 [Docket No. 193] (“Retention Order”). Sidley Austin LLP
18
     (“Sidley”), as counsel to Debtors, hereby submits its ninth monthly fee statement (the “Monthly Fee
19
     Statement”) for allowance and payment of compensation for professional services rendered and for
20
     reimbursement of actual and necessary expenses incurred for the period from January 1, 2021 to and
21
     including January 31, 2021 (the “Fee Period”) pursuant to the Order Granting Debtor’s Motion
22
     Pursuant to 11 U.S.C. §§ 331 and 105(a) and Fed. R. Bankr. P. 2016 for Authority to Establish
23
     Procedures for Interim Compensation Reimbursement of Expenses of Professionals, dated
24
     June 18, 2020 [Docket No. 252] (the “Interim Compensation Procedures Order”).
25

26
     2
      Each capitalized term used but not otherwise defined herein shall have the meaning ascribed to it in the
27  Interim Compensation Procedures Order.
    3
      This amount reflects a voluntary reduction in fees in the amount of $4,511.00.
28 4 This amount reflects a voluntary reduction in expenses in the amount of $10,329.76.
                                                        2
 Case: 20-50682 Doc# 1243 Filed: 03/03/21 Entered: 03/03/21 17:14:47 Page 2 of
                                                 74
 1          By this Monthly Fee Statement, Sidley requests interim allowance of $1,183,180.00 and

 2   payment of $946,544.00 (80% of $1,183,180.00) as compensation for professional services rendered

 3   to the Debtors during the Fee Period and interim allowance and payment of $17,664.73 (100% of the

 4   expenses incurred) as reimbursement for actual and necessary expenses incurred by Sidley in

 5   connection with the rendition of such professional services during the Fee Period.

 6          Annexed as Exhibit 1 is the name of each Sidley professional who performed services for the

 7   Debtors in connection with these Chapter 11 Cases during the Fee Period and the hourly rate and total

 8   fees for each such professional during the Fee Period.

 9          Annexed as Exhibit 2 is a summary of hours expended by such professionals during the Fee

10   Period by task code.

11          Attached as Exhibit 3 is a summary of expenses incurred by Sidley during this Fee Period in

12   the rendition of professional services to the Debtors for which reimbursement is sought pursuant to

13   this Monthly Fee Statement.

14          Attached as Exhibit 4 are the detailed time entries for the Fee Period.

15          In accordance with the Interim Compensation Procedures Order, responses or objections to

16   this Monthly Fee Statement, if any, must be filed and served on or before 4:00 p.m. (Pacific Time)

17   on the 21st day (or the next business day if such day is not a business day) following the date the

18   Monthly Fee Statement is served (the “Objection Deadline”) with this Court.

19          Upon the expiration of the Objection Deadline, Sidley may file a certificate of no objection

20   with the Court with respect to any fees and expenses not subject to an objection, after which the

21   Debtors shall be authorized and directed to pay Sidley 80% of the fees and 100% of the expenses not

22   subject to an objection.

23   Dated: March 3, 2021                          Respectfully submitted,
                                                   SIDLEY AUSTIN LLP
24

25                                                 /s/ Julia Philips Roth
                                                   Samuel A. Newman
26                                                 Charles M. Persons
                                                   Julia Philips Roth
27
                                                   Attorneys for Debtors and Debtors in Possession
28
                                                    3
 Case: 20-50682      Doc# 1243      Filed: 03/03/21 Entered: 03/03/21 17:14:47            Page 3 of
                                                74
 1                                                    EXHIBIT 1
 2      COMPENSATION BY PROFESSIONAL AND PROFESSIONAL HOURLY RATES
               JANUARY 1, 2021 TO AND INCLUDING JANUARY 31, 2021
 3
                                 Position / Area of
                                     Practice /        Year      Hourly Rate   Total Hours       Total
 4
      Name of Professional         Concentration      Admitted      ($)          Billed      Compensation ($)
 5                             Partner
     Wood, James                                       2000           1,390            2.0           2780.00
                               M&A (UK)
 6                             Partner
     Mendenhall, James                                 1993           1,350            2.4           3,240.00
                               Litigation
 7                             Partner
     Newman, Samuel A.                                 2001           1,350           62.0          83,700.00
                               Restructuring
 8                             Partner
     Heyman, Scott J.                                  1987           1,350            3.3           4,455.00
                               Tax
 9                             Partner
     Sekhon, Vijay S.                                  2006           1,325            3.1           4,107.50
                               M&A
10                             Partner
     Rosemergy, Benjamin                               2004           1,300            1.8           2,340.00
                               M&A
11                             Counsel
     Persons, Charles                                  2007           1,125           46.4          52,200.00
                               Restructuring
12   Bruce, Banks
                               Partner
                                                       2012           1,075           28.1          30,207.50
                               Finance
13   Weiner, Genevieve G.
                               Counsel
                                                       2007           1,075          163.8         176,085.00
                               Restructuring
14   Silverman, Richard
                               Partner
                                                       2007           1,075            1.3           1,397.50
                               Tax
15                             Partner
     Schwartz, Eric                                    2009           1,050           44.8          47,040.00
                               Litigation
16                             Partner
     Fernandez, Jennifer                               2010           1,050            7.8           8,190.00
                               Finance
17                             Senior China
     Chen, Ling                Advisor                 2002           1,045            3.1           3,239.50
18                             M&A
                               Associate
19   Gumport, Anna                                     2010           1,025           19.1          19,577.50
                               Restructuring
                               Associate
20   Kelly, S. Patrick                                 2011           1,025           27.8          28,495.00
                               Litigation
                               Associate
21   Walker, Matthew                                   2011           1,025           41.5          42,537.50
                               Energy
                               Associate
22   Talai, Andrew                                     2014            995            12.1          12,039.50
                               Litigation
                               Associate
23   Abdul-Jabbar, Mustafa                             2016            930            59.5          55,335.00
                               Litigation
                               Associate
24   Blufer, Elliot                                    2016            930            10.4           9,672.00
                               IP
                               Associate
25   Miller, Jeri Leigh
                               Restructuring
                                                       2016            930           253.4         235,662.00
                               Associate
26   Rea-Palmer, J
                               Restructuring (UK)
                                                       2013            930            12.3          11,439.00
                               Associate
27   Enfield, Nathan
                               Tax
                                                       2017            885             6.9           6,106.50

28

 Case: 20-50682          Doc# 1243     Filed: 03/03/21     Entered: 03/03/21 17:14:47        Page 4 of
                                                   74
 1                             Position / Area of
                                    Practice /       Year      Hourly Rate   Total Hours       Total
 2    Name of Professional        Concentration     Admitted      ($)          Billed      Compensation ($)
                              Associate
     Golesworthy, Carys                              2017            885             1.2           1,062.00
 3                            Litigation
                              Associate                              885             2.6           2,301.00
 4   Zhang, Cat                                      2017
                              M&A
                              Associate                              815           142.8         116,382.00
 5   Hoffman, Juliana                                2017
                              Restructuring
                              Associate                              815           177.0         144,255.00
 6   Roth, Julia C. Philips                          2019
                              Restructuring
                              Associate                              815             8.9           7,253.50
 7   Lay, Kennison                                   2020
                              Restructuring
                              Associate                              715            15.1          10,796.50
 8   Hayat, Khalid                                   2018
                              M&A (UK)
                              Associate                              715             3.6           2,574.00
 9   Dorman, Chris                                   2019
                              Tax (UK)
                              Associate                              590            15.9           9,381.00
10   Jenka, Peter
                              Finance
                                                     2020
     Santos, Pamela           Staff                  Staff           475            88.2          41,895.00
11   Liu, Joanne              Staff                  Staff           450             9.5           4,275.00
     Sheng, Yixuan            Staff                  Staff           390             8.1           3,159.00
12
                                                                     Total      1285.8       1,183,180.00
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

 Case: 20-50682       Doc# 1243      Filed: 03/03/21     Entered: 03/03/21 17:14:47        Page 5 of
                                                 74
 1                                                  EXHIBIT 2
 2                           COMPENSATION BY TASK CODE
                    JANUARY 1, 2021 TO AND INCLUDING JANUARY 31, 2021
 3
                                                                          Total Hours        Total
                                   Categories                               Billed       Compensation ($)
 4
        Asset Sales                                                               48.9          46,486.50
 5      Assumption and Rejection of Leases and Contracts                          51.7          46,199.50
        Avoidance Action Analysis                                                  0.0               0.00
 6      Business Operations                                                       32.2          28,630.50
        Case Administration                                                       68.7          63,775.00
 7      Claims Administration and Objections                                     163.7         169,432.50
        Corporate Governance and Board Matters                                    13.8          13,810.00
 8      Employee Matters                                                           4.1           3,281.00
        Employment and Fee Applications (Sidley)                                  22.0          12,352.00
 9      Employment and Fee Applications (Other)                                    4.7           3,986.00
        Financing and Cash Collateral                                            106.1         103,202.50
10      First and Second Day Pleadings                                             0.0               0.00
        General Case Strategy                                                      2.6           2,671.50
11      Hearings and Court Matters                                                94.5          64,736.50
        Litigation: Contested Matters and Adversary Proceedings                  351.2         327,059.00
12      Meetings and Communications with Creditors                                 0.3             279.00
        Meetings and Communications with Equity Holders                            0.0               0.00
13      Meetings and Communications with Client                                    0.0               0.00
        Non-Working Travel                                                         0.0               0.00
14      Plan and Disclosure Statement                                            298.9         276,606.00
        Real Estate                                                                0.0               0.00
15      Relief from Stay and Adequate Protection                                   0.0               0.00
        Tax Issues                                                                18.8          17,907.50
16
        U.S. Trustee Issues and Reporting                                          3.6           2,765.00
17                                                                Total         1285.8       1,183,180.00

18

19

20

21

22

23

24

25

26

27

28

 Case: 20-50682     Doc# 1243        Filed: 03/03/21       Entered: 03/03/21 17:14:47       Page 6 of
                                                 74
 1                                                 EXHIBIT 3
 2                                  EXPENSE SUMMARY
                    JANUARY 1, 2021 TO AND INCLUDING JANUARY 31, 2021
 3
                                                                                     Total
                                          Categories                             Compensation ($)
 4
        Copies                                                                               0.00
 5      Court Fees                                                                         188.00
        Delivery Service/Messenger                                                          58.79
 6      Litigation Support Vendors                                                          82.80
        Local Travel Expenses (Ground Transportation)                                        0.00
 7      Local Travel Meals                                                                   0.00
        On-line Research (Pacer, Westlaw, Lexis)                                         7,351.30
 8      Other                                                                            6,900.00
        Out of Town Expenses                                                                 0.00
 9      Out of Town Travel Meals                                                             0.00
        Postage                                                                              0.00
10      Telephone                                                                           18.84
        Transcripts                                                                      3,065.00
11                                                                       Total        17,664.73
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 Case: 20-50682    Doc# 1243        Filed: 03/03/21     Entered: 03/03/21 17:14:47   Page 7 of
                                                74
 1                                       EXHIBIT 4
 2                               TIME DETAIL ENTRIES
                  JANUARY 1, 2021 TO AND INCLUDING JANUARY 31, 2021
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 Case: 20-50682   Doc# 1243   Filed: 03/03/21   Entered: 03/03/21 17:14:47   Page 8 of
                                          74
                                           SIDLEY AUSTIN LLP
                                           555 WEST FIFTH STREET
                                           LOS ANGELES, CA 90013
                                           (213) 896 6000
                                           (213) 896 6600 FAX


                                           AMERICA • ASIA PACIFIC • EUROPE

                                                                                                FEDERAL ID XX-XXXXXXX

                                                    February 28, 2021
        Sanjai Kohli
        Wave Computing, Inc.
        3201 Scott Blvd.
        Santa Clara, CA 95054
                                                                                       PLEASE INDICATE INVOICE
                                                                                       NUMBER ON REMITTANCE
                                                                                       Invoice Number 41010814
                                                                                       Client Matter 98428-30040

RE: In re Wave Computing, Inc., et al.

For professional services rendered through January 31, 2021 as shown
on the attached exhibits:


Fees                                                                                                     $1,183,180.00

Expenses                                                                                                      17,664.73

Total Due This Bill                                                                                      $1,200,844.73




Remit Check Payments To:                                        Remit Electronic Payments To:
Sidley Austin LLP                                               Sidley Austin LLP
P.O. Box 0642
Chicago, Illinois 60690                                         Account Number:
                                                                ABA/Routing Number (for wire payments):
                                                                ABA/Routing Number (for ACH payments):
                                                                Swift Code:

                                 Payment is Due Within 30 Days of Receipt of Invoice
       Case: 20-50682        Doc# 1243      Filed: 03/03/21           Entered: 03/03/21 17:14:47      Page 9 of
                                                        74
SIDLEY AUSTIN LLP


Invoice Number: 41010814
Wave Computing, Inc.

In re Wave Computing, Inc., et al.


                                                  Invoice Cover Sheet

Matter Name:                    In re Wave Computing, Inc., et al.
Matter Number:
Supervising Attorney:           Sanjai Kohli


Fee Summary by Timekeeper:

Name                                                        Hours                Rate                Fees

J Wood                                                        2.00           $1,390.00           $2,780.00
J Mendenhall                                                  2.40            1,350.00            3,240.00
S Newman                                                     62.00            1,350.00           83,700.00
SJ Heyman                                                     3.30            1,350.00            4,455.00
VS Sekhon                                                     3.10            1,325.00            4,107.50
BA Rosemergy                                                  1.80            1,300.00            2,340.00
CM Persons                                                   46.40            1,125.00           52,200.00
B Bruce                                                      28.10            1,075.00           30,207.50
GG Weiner                                                   163.80            1,075.00          176,085.00
RM Silverman                                                  1.30            1,075.00            1,397.50
J Fernandez                                                   7.80            1,050.00            8,190.00
E Schwartz                                                   44.80            1,050.00           47,040.00
L Chen                                                        3.10            1,045.00            3,239.50
A Gumport                                                    19.10            1,025.00           19,577.50
S Kelly                                                      27.80            1,025.00           28,495.00
MB Walker                                                    41.50            1,025.00           42,537.50
AB Talai                                                     12.10              995.00           12,039.50
M Abdul-Jabbar                                               59.50              930.00           55,335.00
J Miller                                                    253.40              930.00          235,662.00
EM Blufer                                                    10.40              930.00            9,672.00
J Rea-Palmer                                                 12.30              930.00           11,439.00
N Enfield                                                     6.90              885.00            6,106.50
C Golesworthy                                                 1.20              885.00            1,062.00
C Zhang                                                       2.60              885.00            2,301.00
J Hoffman                                                   142.80              815.00          116,382.00
JP Roth                                                     177.00              815.00          144,255.00
K Hayat                                                       8.90              815.00            7,253.50
K Lay                                                        15.10              715.00           10,796.50
C Dorman                                                      3.60              715.00            2,574.00
P Jenka                                                      15.90              590.00            9,381.00
P Santos                                                     88.20              475.00           41,895.00
J Liu                                                         9.50              450.00            4,275.00
Y Sheng                                                       8.10              390.00            3,159.00
                        Total Hours and Fees:             1,285.80                           $1,183,180.00

Fee Summary by Task:
        Case: 20-50682        Doc# 1243        Filed: 03/03/21       Entered: 03/03/21 17:14:47   Page 10
                                                         of 74
SIDLEY AUSTIN LLP


Invoice Number: 41010814
Wave Computing, Inc.

In re Wave Computing, Inc., et al.


Code        Code Description                                                            Hours              Fees

001         Asset Sales                                                                 48.90        $46,486.50
002         Assumption and Rejection of Leases and Contracts                            51.70         46,199.50
004         Business Operations                                                         32.20         28,630.50
005         Case Administration                                                         68.70         63,775.00
006         Claims Administration and Objections                                       163.70        169,432.50
007         Corporate Governance and Board Matters                                      13.80         13,810.00
008         Employee Matters                                                             4.10          3,281.00
009         Employment and Fee Applications (Sidley)                                    22.00         12,352.00
010         Employment and Fee Applications (Other)                                      4.70          3,986.00
011         Financing and Cash Collateral                                              106.10        103,202.50
013         General Case Strategy                                                        2.60          2,671.50
014         Hearings and Court Matters                                                  94.50         64,736.50
015         Litigation: Contested Matters and Adversary Proceedings                    351.20        327,059.00
016         Meetings and Communications with Creditors                                    .30            279.00
020         Plan and Disclosure Statement                                              298.90        276,606.00
023         Tax Issues                                                                  18.80         17,907.50
024         U.S. Trustee Issues and Reporting                                            3.60          2,765.00
                                                                      Total Fees:                 $1,183,180.00

Expense/Disbursements:

Code        Code Description                                                          Amount

E105        Telephone                                                                   $18.84
E106        On-line Research                                                          7,351.30
E107        Delivery Services/Messenger                                                  58.79
E112        Court Fees                                                                  188.00
E115        Deposition Transcripts                                                    3,065.00
E118        Litigation Support Vendors                                                   82.80
E123        Other Professionals - Mediation                                           6,900.00
                                                         Total Expenses             $17,664.73

Fees                                                                                              $1,183,180.00
Expenses                                                                                              17,664.73
Total Due This Bill                                                                               $1,200,844.73




        Case: 20-50682        Doc# 1243       Filed: 03/03/21    Entered: 03/03/21 17:14:47      Page 11
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.


                                               TASK DETAIL


Date                 Name                   Narrative                                                         Hours
                                            001 Asset Sales
01/04/21             P Santos               Correspondence with court reporter re auction transcripts per       .30
                                            G. Weiner
01/04/21             JP Roth                Analyze due diligence access required under APA and bidding        1.00
                                            procedures (0.6); draft summary analysis re: same for V.
                                            Sekhon, G. Weiner, and S. Newman (0.4)
01/04/21             GG Weiner              Correspondence with SA team re back-up bid diligence access         .90
                                            (.2); correspondence with SA team re renewed conditional sale
                                            motion (.2); correspondence with client team re dataroom
                                            access (.3); correspondence with stalking horse counsel re
                                            dataroom access (.2)
01/05/21             J Miller               Call with Sidley bankruptcy and finance team regarding plan         .70
                                            supplement debt documents
01/05/21             P Santos               Correspondence with Veritext, G. Weiner re auction transcript       .50
01/05/21             GG Weiner              Correspondence with J. Roth re analysis of APA issue (.2);          .60
                                            correspondence with Stalking Horse counsel re diligence (.1);
                                            correspondence with company re stalking horse request (.3)
01/06/21             S Newman               Prepare for conference with SCP re emergence business              1.50
                                            planning
01/06/21             S Newman               Prepare for conference re debt documents (1.3); draft debt         2.00
                                            documents (.7)
01/06/21             GG Weiner              Correspondence with company and SA team re stalking horse           .50
                                            dataroom access (.3); correspondence with stalking horse
                                            counsel re access (.1); correspondence with Armory re
                                            dataroom (.1)
01/06/21             JP Roth                Confer with Armory team re: data room access for stalking           .60
                                            horse bidder (0.4); confer with G. Weiner re: same (0.2)
01/08/21             GG Weiner              Correspondence with J. Roth re revised sale motion                  .20
01/08/21             JP Roth                Revise sale motion to reflect changed procedural posture (1.2);    1.70
                                            confer with G. Weiner and S. Newman re: strategy re: same
                                            (0.5)
01/10/21             JP Roth                Analyze Committee comments re: sale motion (0.2); revise sale      1.10
                                            motion in response to Committee comments (0.2); analyze
                                            White & Case comments re: sale motion (0.2); revise sale
                                            motion to reflect White & Case comments (0.3); revise
                                            proposed sale order (0.2)

           Case: 20-50682       Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47          Page 12
                                                      of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                           Hours
01/11/21             J Hoffman               Review revised proposed order for conditional sale motion             .10
01/11/21             GG Weiner               Call with J. Roth re sale motion (.4); review sale motion (.6);      1.30
                                             correspondence with SA team re sale motion (.3)
01/11/21             J Mendenhall            Call with White & Case re auction                                     .10
01/12/21             GG Weiner               Correspondence with J. Roth re sale issues (.2);                     1.10
                                             correspondence with White & Case re sale motion (.3);
                                             conference with White & Case re same (.2); call with J. Roth re
                                             sale issues (.4)
01/12/21             JP Roth                 Confer with T. FitzGerald re: proposed revised sale timeline         1.70
                                             (0.2); revise sale motion to reflect same (0.5); revise proposed
                                             sale order to reflect same (0.5); confer with Sidley team via
                                             email re: proposed revisions (0.5)
01/13/21             GG Weiner               Correspondence with J. Roth re sale motion (.2); revise sale          .90
                                             motion (.6); correspondence to S. Newman re sale motion (.1)
01/13/21             JP Roth                 Revise sale motion and proposed sale order to reflect                2.70
                                             comments from S. Newman and G. Weiner (1.2); draft
                                             stipulation re: purchase agreement deadlines (1.5)
01/14/21             GG Weiner               Correspondence with J. Roth re APA (.1); correspondence with         2.70
                                             W&C re sale motion and timing issues (.1); conference with S.
                                             Newman re sale issues (.5); call with J. Roth re sale (.2);
                                             review revised sale motion (.5); call with W&C re motion and
                                             timing (.2); call with J. Roth re sale (.4); follow-up
                                             correspondence to stalking horse counsel re sale timing and
                                             related issues (.2); correspondence with committee counsel re
                                             revised sale motion (.2); call with committee counsel re sale
                                             issues (.3)
01/15/21             GG Weiner               Correspondence with J. Roth re sale motion (.5); review              1.40
                                             revised motion (.5); correspondence with J. Roth re service of
                                             sale motion (.2); correspondence with SCP re notice issues (.2)
01/15/21             J Hoffman               Revise Notice of Sale Hearing                                         .20
01/15/21             JP Roth                 Finalize sale motion (1.5); coordinate filing and service of         1.80
                                             same (0.3)
01/16/21             GG Weiner               Correspondence with J. Roth re sale motion (.5);                      .80
                                             correspondence with Donlin and P. Santos re service matters
                                             (.3)
01/16/21             JP Roth                 Coordinate with G. Weiner and Donlin team re: service of              .30
                                             conditional sale motion
01/17/21             GG Weiner               Correspondence with SA team and Donlin re conditional sale            .50
                                             motion
01/18/21             GG Weiner               Correspondence with J. Roth re sale related stipulation (.3);         .80
           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 13
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
                                             correspondence with W&C re dataroom access (.2);
                                             correspondence with S. Kohli re same (.1); correspondence
                                             with Armory re dataroom access (.1); check on service issues
                                             with Donlin (.1)
01/19/21             GG Weiner               Correspondence with SA team re stipulation regarding sale             1.00
                                             process (.2); review stipulation (.3); review materials related to
                                             DIP budget and timing (.5)
01/20/21             C Zhang                 Correspondences with Sidley Bankruptcy re asset purchase               .40
                                             agreement analysis on rejected contracts and timeline of
                                             amendments (0.2); analyze asset purchase agreement (0.2)
01/20/21             J Hoffman               Analyze amended stalking horse agreement (0.4); review,                .80
                                             analyze stipulation revisions to provide feedback (0.2);
                                             research counterparts provisions in connection with stipulation
                                             (0.2)
01/20/21             S Newman                Conference with N. Tell re sale process                                .40
01/20/21             GG Weiner               Correspondence with committee re stipulation re sale process           .90
                                             (.2); correspondence with SA team re sale stipulation (.7)
01/20/21             JP Roth                 Analyze draft amendment to Stalking Horse APA (1.0); confer           3.40
                                             with G. Weiner and V. Sekhon re: same (0.6); revise draft
                                             stipulation to reflect same (0.5); analyze Committee comments
                                             to draft stipulation (0.6); confer with G. Weiner and J. Miller
                                             re: same (0.7); revise stipulation to reflect committee
                                             comments
01/21/21             JP Roth                 Analyze inquiry from stalking horse bidder re: assumption and         2.90
                                             assignment procedures (0.4); analyze plan and bidding
                                             procedures language re: same (0.9); confer with J. Hoffman
                                             and G. Weiner re: same (0.4); draft response to stalking horse
                                             bidder (0.4); analyze Committee comments re sale deadline
                                             extension stipulation (0.2); confer with J. Hoffman, S.
                                             Newman, and G. Weiner re: same (0.3); draft response to
                                             Committee re: same (0.3)
01/21/21             GG Weiner               Correspondence with SA team re contract procedures in sale            1.20
                                             context (.5); correspondence with committee re sale stipulation
                                             (.4); revise stipulation (.3)
01/22/21             C Zhang                 Revise form 3-way NDA                                                  .50
01/22/21             JP Roth                 Revise stipulation re: deadline extensions to incorporate             1.80
                                             comments from Committee and Stalking Horse Bidder (1.5);
                                             confer with G. Weiner and V. Sekhon re: same (0.1); confer
                                             with Stalking Horse Bidder and Committee via email re: same
                                             (0.2)
01/22/21             GG Weiner               Correspondence with SA team re conditional sale issues                 .30


           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 14
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                           Hours
01/24/21             P Santos                Correspondence with J. Miller re letter to CIP (.2); finalize         .50
                                             letter re same (.3)
01/24/21             JP Roth                 Analyze Stalking Horse APA (0.2) and respond to G. Weiner             .40
                                             inquiry re: termination provisions of same (0.2)
01/24/21             GG Weiner               Review APA (.2); correspondence with J. Roth re follow-up             .40
                                             APA question. (.2)
01/25/21             JP Roth                 Finalize APA amendment (0.8) and stipulation (0.7); confer           2.80
                                             with stalking horse bidder's counsel re: same (0.3); coordinate
                                             execution of same (0.2); analyze stalking horse bidder
                                             executory contract inquiry (0.3); draft analysis re: same for G.
                                             Weiner (0.2); call with B. Partridge (SCP) and S. Kohli (Wave)
                                             re: stalking horse bidder executory contract inquiry (0.1);
                                             confer with G. Weiner re: same (0.2)
01/25/21             GG Weiner               Correspondence with SA team re back up bidder diligence and          1.20
                                             related issues (.4); correspondence with back-up bidder counsel
                                             re same (.1); correspondence with S. Kohli and SCP team re
                                             diligence requests (.2); call with S. Kohli and SCP team re
                                             same (.3); correspondence with J. Roth re APA issues (.2)
01/26/21             J Mendenhall            Call with Sidley team and Hogan to discuss CIP proposal and           .50
                                             proposal
01/27/21             JP Roth                 Confer with stalking horse bidder's counsel re: amendments to         .80
                                             proposed sale order (0.4); confer with committee re: same
                                             (0.2); confer with G. Weiner re: same (0.2)
01/27/21             GG Weiner               Correspondence with SCP team re diligence request from back-          .20
                                             up bidder
01/28/21             GG Weiner               Correspondence with SA team re Amended Proposed                       .50
                                             Conditional Sale Order (.3); review revised draft and redline of
                                             same (.2)
                                                                                               Task Subtotal     48.90
                                             002 Assumption and Rejection of Leases and Contracts
01/04/21             J Miller                Revise CIP discovery (.3); call with R. Harris (Tallwood)            5.00
                                             regarding various claims issues (.8); follow up with G. Weiner
                                             regarding same (.5); call with A. Gumport regarding Oracle
                                             (.4); prepare amended cure schedule and redline (1.1); review
                                             responses from D. Smith (Wave) and S. Kohli (Wave) to
                                             deliverables schedules (.7); and prepare comprehensive list of
                                             questions for each for call on Tuesday (1.2)
01/04/21             J Hoffman               Analyze Oracle and Synopsys objections to cure                        .10
01/04/21             A Gumport               Correspondence with J. Miller re cure objections (0.1); call         1.10
                                             with J. Miller re same (0.3); review cure objections and related
                                             materials (0.6); correspondence with SCP team re cure
           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 15
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                           Hours
                                             objection (0.1)
01/04/21             C Golesworthy           Teleconference with J. Mendenhall, P. Kelly to discuss results        .80
                                             of auction (.2); draft questions for Tallwood regarding foreign
                                             ownership (.6)
01/05/21             J Hoffman               Analyze terms of Drawbridge lease (0.9); analyze plan terms          2.00
                                             for change of control provisions in lease (0.3); research
                                             controlling interest in connection with lease (0.3); draft
                                             analysis of same (0.3); ; advise Tallwood of status of contract
                                             objections (0.2)
01/05/21             A Gumport               Correspondence with SCP team, G. Weiner, J. Miller, and J.           4.50
                                             Hoffman re cure objection (0.1); correspondence with
                                             contractual counterparty re cure objection (0.1); draft reply to
                                             cure objections (3.2); research re issues for cure objections
                                             (1.1)
01/05/21             C Golesworthy           Draft questions for Tallwood regarding foreign ownership              .40
01/06/21             CM Persons              Call with SCP, G. Weiner, J. Roth re: cure amounts                   1.00
01/06/21             A Gumport               Correspondence with G. Weiner, J. Miller and J. Hoffman re           1.20
                                             reply to cure objections and stipulation re confirmation
                                             schedule (0.2); conference call with G. Weiner, J. Miller, and J.
                                             Hoffman re cure objections (0.8); correspondence with SCP
                                             team re cure objection (0.1); correspondence with contractual
                                             counterparty re cure objection (0.1)
01/06/21             J Hoffman               Strategize for hearing on cure objections (0.1); revise              1.70
                                             Stipulation for confirmation (0.2); correspondence with Sidley
                                             team re: cure objection stipulation (0.1); call with G. Weiner,
                                             A. Gumport, J. Miller to discuss Oracle, Synopsys objections
                                             (0.8); draft analysis for Tallwood re: revised list of executory
                                             contracts (0.3); call with R. Harris (Tallwood) re: contract
                                             assumption list (0.1); call with G. Weiner re: Tallwood
                                             response to Broadcom (0.1)
01/07/21             A Gumport               Correspondence with Sidley and SCP teams re cure objections           .20
                                             (0.1); correspondence with contractual counterparty re cure
                                             objection (0.1)
01/07/21             J Hoffman               Correspondence with contract counterparty re: assumption of          2.20
                                             contract (0.2); analyze terms of contract, related documents to
                                             resolve counterparty informal objection (1.0); confer with SCP
                                             team re: contracts from counterparty inquiry (0.3); advise
                                             Tallwood of reach out for post-petition lease claim (0.2);
                                             review terms of contract to advise Tallwood of post-emergence
                                             options (0.2); correspondence with R. Harris (Tallwood) re:
                                             same (0.1); analyze terms of post-petition lease (0.2)
01/08/21             J Hoffman               Analyze IP contracts and related documents in connection with        2.90
                                             cure objection (1.3); correspondence with contract counter
           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 16
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
                                             party re: potential resolution to proposed objection (0.3); advise
                                             SCP team of strategy for contract counterparty objection (0.1);
                                             review terms of prepetition settlement (0.6); draft analysis of
                                             same (0.1); revise list of amended cure schedule (0.1); call with
                                             G. Weiner re: settlement contract (0.2); research re: issues of
                                             executoriness of contracts (0.2)
01/08/21             A Gumport               Correspondence with G. Weiner and M. Myers re stipulations             .90
                                             and proposed orders re Oracle and Synopsys cure objections
                                             (0.2); draft stipulations and proposed orders re Oracle and
                                             Synopsys cure objections (0.6); correspondence with P. Santos
                                             re filing logistics for stipulations and proposed orders re Oracle
                                             and Synopsys cure objections (0.1)
01/09/21             J Miller                Call with J. Hoffman, B. Partridge (SCP), and Tallwood                 .90
                                             contracts for assumption
01/09/21             J Hoffman               Prepare for call with Tallwood re: rejected contracts (0.3); call     1.80
                                             with Tallwood, SCP, J. Miller re: list of rejected contracts
                                             (0.8); draft notice of revised proposed cure schedule (0.3);
                                             research re: analysis of rejected contracts for Tallwood (0.2);
                                             confer with SCP team re: strategy for rejected contracts (0.1);
                                             provide update to G. Weiner re: list of rejected contracts (0.1)
01/10/21             J Hoffman               Correspondence with SCP team re: list of rejected contracts            .40
                                             (0.2); research in connection with updated cure schedule (0.1);
                                             revise cure schedule (0.1)
01/11/21             J Miller                Call with G. Weiner and J. Hoffman regarding rejection list            .30
01/11/21             A Gumport               Correspondence with P. Santos, G. Weiner and J. Miller re              .10
                                             orders approving re Oracle and Synopsys cure objections
01/11/21             J Hoffman               Correspondence with contract counter party re: revisions to           2.00
                                             cure notice (0.2); call with G. Weiner, J. MIller re: list of
                                             contracts to be rejected (0.4); revise rejected contract notice
                                             (0.3); revise amended cure notice (0.2); revise cure schedule
                                             (0.3); confer with SCP team, Tallwood re: list of rejected
                                             contracts (0.6)
01/12/21             J Miller                Review contracts with Microchip to determine if executory              .90
                                             (.6); email Tallwood regarding intent to add contracts to list
                                             (.1); call with G. Weiner and J. Hoffman regarding same (.2)
01/12/21             J Hoffman               Call with contract counterparty re: assumption of contracts           1.30
                                             (0.2); correspondence with SCP team re: status of claims reach
                                             out (0.1); finalize notice of cure (0.2); finalize notice of
                                             rejected contracts (0.1); research service requirements for
                                             contract counterparties (0.1); prepare contract notices for filing
                                             and service (0.2); confer with J. Miller re: 3rd amended notice
                                             of cure (0.1); call with G. Weiner, J. Miller re: amended cure
                                             notices (0.1); correspondence with J. Miller, SCP team re:

           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 17
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                               Hours
                                             customer inquiry into cure notice (0.2)
01/13/21             VS Sekhon               Emails with B. Partridge, G. Weiner, K. Santos, I. Montani and            .30
                                             M. Staglik regarding notice of second amended schedule of
                                             executory contracts and unexpired leases for possible
                                             assumption and assignment and cure amounts
01/13/21             J Hoffman               Participate on call with Sidley, SCP team re: cure notice                1.50
                                             revisions (0.7); analyze contracts in connection with amended
                                             cure notice (0.2); correspondence with SCP, Sidley, Tallwood
                                             teams re: new contracts to be assumed (0.4); correspondence
                                             with C. Abello re: cure notice and related contracts (0.2)
01/15/21             J Miller                Call with D. Banatao (Tallwood), Sidley team, SCP, and Wave              1.10
                                             representatives regarding contracts to be assumed or rejected
                                             (1.1)
01/15/21             J Hoffman               Call with SCP, Tallwood teams to review contract lists (1.4);            3.90
                                             draft notice of amended rejected contracts (0.3); revise notice
                                             of rejected contracts (0.1); finalize cure notice and redlines for
                                             filing (0.3); finalize rejected contract lists for filing (0.3); call
                                             with Sidley, SCP teams to discuss plan, tax issues (1.5)
01/16/21             J Miller                Call with Tallwood and Sidley team regarding plan                         .80
                                             negotiations (partial)
01/19/21             A Gumport               Correspondence with G. Weiner, J. Miller, and M. Myers re                 .10
                                             further stipulation re Oracle cure objection
01/20/21             A Gumport               Correspondence with G. Weiner, J. Miller, and M. Myers re                1.20
                                             further stipulation re Oracle cure objection (0.1);
                                             correspondence with FTI team re status of executory contract
                                             invoice (0.1); draft further stipulation re Oracle cure objection
                                             (1.0)
01/20/21             GG Weiner               Correspondence with SA team re Nautech agreement                          .50
01/21/21             J Hoffman               Advise Sidley team of objection procedures for assumption of              .10
                                             contracts
01/22/21             A Gumport               Correspondence with G. Weiner, J. Miller, and J. Philips Roth             .20
                                             re further stipulation re Oracle cure objection (0.1); revise same
                                             (0.1)
01/25/21             A Gumport               Correspondence with G. Weiner, J. Miller, J. Philips Roth, and            .60
                                             M. Myers re further stipulation re Oracle cure objection (0.2);
                                             revise further stipulation re Oracle cure objection (0.4)
01/25/21             J Hoffman               Analyze claims and contract related to contract counterparty              .90
                                             inquiry (0.7); confer with SCP team re: same (0.2)
01/25/21             J Hoffman               Call with G. Weiner to discuss office lease (0.3);                       2.80
                                             correspondence with landlord counsel re: voting deadline
                                             extension (0.2); review lease consent for assignment (0.4);
           Case: 20-50682        Doc# 1243   Filed: 03/03/21       Entered: 03/03/21 17:14:47              Page 18
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                           Hours
                                             provide revisions to same (0.3); analyze pre- and post-petition
                                             lease terms (0.2); research re: mitigation of damages issues
                                             (0.9); draft analysis of same for SCP, Sidley teams (0.4); confer
                                             with SCP team re: prepetition lease defaults (0.1)
01/26/21             A Gumport               Correspondence with G. Weiner, J. Miller, and J. Hoffman re           .70
                                             contractual counterparty inquiry re cure schedule (0.2); review
                                             cure schedules and fifth amended plan re contractual
                                             counterparty inquiry (0.2); revise further stipulation re Oracle
                                             cure objection (0.2); correspondence with G. Weiner, J. Miller,
                                             J. Philips Roth, and M. Myers re further stipulation re Oracle
                                             cure objection (0.1)
01/26/21             J Hoffman               Call with K. Santos (SCP) re: cure amounts for contract              1.00
                                             counterparty (0.2); analyze request to amend cure notice (0.2);
                                             review latest cure notice (0.1); advise A. Gumport of revisions
                                             to same (0.1); advise contract counterparty of treatment of
                                             vendor contracts (0.2); consult with R. Harris (Tallwood) re:
                                             proposed cure amounts (0.2)
01/27/21             J Hoffman               Revise Cure Schedule (0.7); draft notice of amended cure (0.4);      2.00
                                             advise SCP team of changes and action items related to
                                             contract schedules (0.2); confer with K. Santos (SCP) re:
                                             amended cure schedule revisions (0.3); correspondence with R.
                                             Harris (Tallwood) re: proposed cure amounts (0.2);
                                             correspondence with contract counterparties re: cure and
                                             rejection damages (0.2)
01/28/21             A Gumport               Correspondence with G. Weiner, J. Miller, J. Philips Roth, M.         .30
                                             Myers and P. Santos re further stipulation re Oracle cure
                                             objection (0.2); revise same (0.1)
01/28/21             J Hoffman               Confer with SCP team re: revised cure list (0.2); review vendor       .70
                                             contracts for rejection damages and cure amounts (0.3); revise
                                             amended cure notice (0.2)
01/29/21             J Hoffman               Correspondence with contract counterparties re: disputed cure        1.00
                                             amounts (0.3); correspondence with counsel for landlord re:
                                             assignment issues (0.2); correspondence with R. Harris
                                             (Tallwood), HL team re: disputed cure amounts (0.2); advise
                                             SCP team of disputed cure amounts and action items (0.1);
                                             review issues related to disputed cure amount (0.2)
01/30/21             A Gumport               Correspondence with G. Weiner, J. Miller, and P. Santos re            .10
                                             further stipulation re Oracle cure objection
01/30/21             J Hoffman               Correspondence with R. Harris (Tallwood), SCP team re:                .10
                                             disputed cure amounts
01/31/21             J Hoffman               Confer with R. Harris (Tallwood), contract counterparty re:           .10
                                             cure objection extension
                                                                                              Task Subtotal      51.70
           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 19
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                          Hours
                                             004 Business Operations
01/05/21             C Zhang                 Correspondences with Sidley Bankruptcy and Sidley UK team            .30
                                             re new organizational documents and dissolution of UK entity
01/05/21             J Hoffman               Analyze license agreement for outstanding obligations (0.5);         .70
                                             draft analysis of same (0.2)
01/05/21             JP Roth                 Confer with J. Miller re: Wave UK liquidation issues (0.1);          .60
                                             analyze correspondence with Companies House re: same (0.2);
                                             confer with K. Hayat re: Wave UK liquidation documentation
                                             (0.3)
01/11/21             J Rea-Palmer            Consideration of email from J. Philips-Roth to analyse key          1.10
                                             issues for UK liquidation vs strike off strategy
01/11/21             K Hayat                 Correspondence with US team in respect of Wave UK strike-            .50
                                             off (.3); review of documentation provided by Sidley US team
                                             in respect of Wave UK strike-off (.2)
01/12/21             J Rea-Palmer            Review of board resolution in respect of Ch 11 and strategy for     1.70
                                             dissolution/liquidation of Wave UK
01/12/21             J Wood                  Review emails from US team and Khalid and email to K Hayat           .50
                                             re possible next steps
01/12/21             K Hayat                 Detailed review of Wave UK underlying documentation                 2.20
                                             following instruction from Sidley US (2.0); correspondence
                                             with Sidley UK in respect of the same (.2)
01/12/21             JP Roth                 Confer with K. Hayat re: Wave (UK) liquidation process (1.2);       1.30
                                             confer with Donlin team re: potential service on Companies
                                             House (0.1)
01/13/21             K Hayat                 Prepare for call with Sidley UK team in respect of strike-off        .50
                                             and liquidation of Wave UK entity
01/13/21             J Wood                  Call with K. Hayat, M. Knight and James R-Palmer re status of        .30
                                             entities and questions for consideration
01/13/21             J Rea-Palmer            Analysis of all emails in relation to dissolution and CH 11 of      1.30
                                             Wave (UK)
01/13/21             K Hayat                 Correspondence with Sidley US team in respect of Wave                .20
                                             strike-off procedure
01/14/21             J Rea-Palmer            Attended on call with J. Phillips-Roth, J. Miller, J. Wood, K.       .50
                                             Hayat and M. Knight in relation to dissolution issues and
                                             strategy for transferring assets to close Wave (UK)
01/14/21             J Miller                Participate in call with J.P. Roth and Sidley UK team regarding      .50
                                             status of Wave (UK)
01/14/21             K Hayat                 Prepare for (.1) and attend call (.5) with Sidley US team in         .60
                                             respect of next steps for strike-off and liquidation of Wave UK
           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 20
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                           Hours
                                             entity
01/14/21             J Wood                  Call with US team to discuss status and next steps for UK             .50
                                             striking off
01/14/21             K Hayat                 Correspondence with Sidley US team in respect of Wave UK             1.70
                                             strike off procedure including outstanding concerns related to
                                             assets and liabilities of Wave UK (0.9); review of underlying
                                             documents including company accounts and UK companies
                                             house filings (0.8)
01/14/21             JP Roth                 Confer with J. Miller, J. Rea-Palmer, K. Hayat, J. Wood and           .50
                                             M. Knight re: liquidation of Wave (UK)
01/14/21             JP Roth                 Confer with escrow agent, V. Sekhon and C. Wagner                     .50
                                             (Nautech) re: upcoming payment under technology schedule
01/15/21             J Rea-Palmer            Review of CH11 email and issues raised by K.Hayat                    2.10
01/15/21             J Hoffman               Call with A. Gonzalez re: shareholder treatment through the           .30
                                             Plan (0.1); review shareholder documents in connection with
                                             same (0.2)
01/16/21             J Wood                  Email to K Hayat re possible striking off timing delays               .20
01/16/21             K Hayat                 Correspondence with Sidley UK and Sidley US team in respect           .40
                                             of Wave UK strike-off procedure next steps
01/19/21             J Rea-Palmer            Review of correspondence between K. Hayat and J. Phillips-           1.10
                                             Roth and consideration of 2018 accounts
01/19/21             K Hayat                 Correspondence in respect of Wave UK strike-off procedure             .20
01/20/21             J Rea-Palmer            Perusal of emails between K. Hayat and I. Montani (SCP)/J.            .40
                                             Phillips-Roth re UK strike-off procedure
01/20/21             J Wood                  Correspondence with K. Hayat and J. Roth re HMRC liability            .20
01/20/21             JP Roth                 Confer with K. Hayat and SCP team re: Wave UK taxes (0.8);           3.00
                                             confer with Nautech counsel re: status of plan and sale process
                                             (0.6); analyze technology schedule and escrow agreement
                                             (1.0); confer with G. Weiner, C. Zhang, and V. Sekhon re:
                                             same (0.6 )
01/23/21             J Rea-Palmer            Analysis of emails from I. Montani (SCP) re Wave UK records           .40
01/23/21             J Rea-Palmer            Correspondence with K. Hayat to discuss strategy in relation to       .20
                                             I. Montali (SCP) email
01/23/21             K Hayat                 Correspondence with Sidley UK colleagues in respect of Wave           .20
                                             UK strike-off procedure
01/26/21             J Rea-Palmer            Review correspondence between K. Hayat, O. Currall and C.             .90
                                             Dorman in relation to tax issues and arrangement of call with
                                             SCP

           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47            Page 21
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
01/26/21             GG Weiner               Correspondence with SA team re creditor correspondence (.2);           .40
                                             correspondence with committee counsel and Tallwood re
                                             insurance issues (.2)
01/26/21             C Dorman                Continue research re PAYE obligations and review materials            1.30
                                             sent by client (.5); call with O Currall to discuss re same (.3);
                                             draft emails to K Hayat re preliminary UK tax comments (.5)
01/26/21             K Hayat                 Correspondence with Sidley UK tax team in respect of Wave              .50
                                             UK strike off procedure (.2); review of their analysis (.3)
01/27/21             J Rea-Palmer            Attend call with SCP to discuss tax liability issue re Wave UK        1.00
01/27/21             J Hoffman               Participate on call re: UK entity dissolution                          .50
01/27/21             K Hayat                 Call with SCP team in respect of Wave UK strike-off process            .70
01/27/21             C Dorman                Prepare for (.5) and attend call (.3) with client re outstanding       .80
                                             HMRC liabilities
01/27/21             K Hayat                 Review of background documentation provided by SCP team                .80
                                             in respect of Wave UK strike off and correspondence with J
                                             Wood in respect of the same
01/28/21             J Wood                  Correspondence with K Hayat re revised balance sheet                   .30
01/28/21             J Rea-Palmer            Analysis of J. Wood email and Companies House update in                .30
                                             relation to Strike Off pause
                                                                                                Task Subtotal     32.20
                                             005 Case Administration
01/04/21             C Zhang                 Call with Sidley Bankruptcy and Sidley M&A re case                     .50
                                             administration and transaction status
01/04/21             J Miller                Update work in process list (.5); Respond to emails by G.             2.60
                                             Weiner regarding solicitation procedures (.2); Participate on
                                             Sidley team call regarding open items and next steps (1.3);
                                             update claims transfer information (.6)
01/04/21             J Miller                Participate in call with Sidley team and SCP team regarding            .80
                                             open items and next steps
01/04/21             VS Sekhon               Attend weekly update and strategy call with SCP team (partial)         .30
01/04/21             J Hoffman               Weekly internal Sidley call to discuss various work streams           2.10
                                             (1.3); weekly call with SCP team to discuss outstanding case
                                             issues (0.8)
01/04/21             P Jenka                 Attend telephone conference - recurring WIP call (partial)             .20
01/04/21             A Gumport               Conference call with Sidley team re case administration               1.30
01/04/21             K Lay                   Attend Sidley strategy meeting                                        1.30
01/04/21             GG Weiner               Participate in weekly check in call re WIP with SA working            1.50
           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47            Page 22
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                             Hours
                                             group (.7); participate in weekly check-in call with SCP
                                             working group (.8)
01/04/21             JP Roth                 Participate in weekly status update call with G. Weiner, J.            2.30
                                             Hoffman, and J. Miller (1.3); attend weekly update and strategy
                                             call with SCP team (1.0)
01/05/21             GG Weiner               Review WIP tracker re status of open items                              .30
01/06/21             BA Rosemergy            Phone call with client re: payment to estate of deceased                .50
                                             participant
01/07/21             CM Persons              Call with J. Roth regarding next steps, conversations on plan           .20
                                             issues
01/08/21             J Hoffman               Revise work in progress list (0.3); draft issues list for plan          .50
                                             supplement (0.2)
01/08/21             GG Weiner               Review WIP tracker re status of open items                              .50
01/08/21             JP Roth                 Update works-in-progress checklist (1.0); confer with Sidley           2.00
                                             bankruptcy team and Sidley finance team re: same (1.0)
01/11/21             VS Sekhon               Attend weekly update and strategy call with Sidley team                 .30
                                             (partial)
01/11/21             J Miller                Update work in process list (.7); respond to Sidley team emails        3.70
                                             regarding plan supplement documents, CIP, and executory
                                             contracts schedule (.6); participate in Sidley team work in
                                             process call (1.0); call with G. Weiner regarding status of
                                             insurance issues (.2); update calendar with various discovery
                                             deadlines from hearing (.2); call with Sidley bankruptcy team
                                             regarding status of filings (.4); further updates to work in
                                             process list to address filings and CIP hearing (.6)
01/11/21             C Zhang                 Call with Sidley Bankruptcy, Sidley M&A and Sidley Finance              .50
                                             re case administration
01/11/21             A Gumport               Conference call with Sidley team re case administration                 .90
01/11/21             P Santos                Draft notice of appearance for E. Schwartz                              .50
01/11/21             J Hoffman               Internal re: work in progress list for plan supplement filing          2.50
                                             (0.4); weekly update call with SCP team to discuss various case
                                             work streams (0.9); weekly internal Sidley call to strategize,
                                             discuss case updates (1.0); correspondence with J. Miller, J.
                                             Roth re: strategy for filing plan supplement, sale motion (0.3)
01/11/21             J Hoffman               Confer with Sidley team re: plan supplement filing strategy             .60
                                             (0.4); correspondence with Donlin team re: service, notice
                                             requirements (0.1); review solicitation update from Donlin
                                             team (0.1)
01/11/21             K Lay                   Attend Sidley strategy meeting                                          .90

           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47             Page 23
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                          Hours
01/11/21             GG Weiner               Correspondence with SCP and SA team re agenda for weekly            2.80
                                             calls (.2); Participate in weekly status/WIP call with SA team
                                             (.9); call with SCP team re status (1.0); follow-up WIP call
                                             with bankruptcy SA team (.5); correspondence with SCP re
                                             case budgeting issues (.2)
01/11/21             JP Roth                 Participate in weekly status update call with J. Hoffman, J.        3.30
                                             Miller, and G. Weiner (1.0); participate in multiple planning
                                             and strategy calls with G. Weiner, J. Hoffman, and SCP team
                                             re: plan supplement documents, insurance issues, and other
                                             outstanding work streams (1.2); call with G. Weiner, C.
                                             Persons, J. Hoffman and J. Miller re: plan supplement and sale
                                             motion (0.4); coordinate wth Sidley team re: finalizing plan
                                             supplement materials (0.7)
01/12/21             J Miller                Respond to Sidley team emails regarding service, Jan 15              .30
                                             hearing, Synopsys, and Andes
01/13/21             GG Weiner               Review WIP tracker re open item status                               .30
01/15/21             J Miller                Respond to Sidley team emails regarding fee orders, Wave            1.40
                                             (UK), Synopsys, executory contract list (.6); prepare chart of
                                             fees to be paid for M. Staglik (SCP) (.4); update work in
                                             process list for Sidley team (.4)
01/15/21             S Newman                Plan (.5) and participate in (1.0) conference re case               1.50
                                             administration
01/15/21             J Hoffman               Correspondence with SCP re: various outstanding case tasks           .40
                                             (0.2); research re: Plan deadlines (0.2)
01/18/21             GG Weiner               Correspondence with SCP and SA teams re weekly meetings              .10
01/18/21             J Hoffman               Review proposed stipulation extending case deadlines                 .10
01/19/21             J Miller                Call with Sidley and SCP teams regarding open items and next         .90
                                             steps (.9)
01/19/21             BA Rosemergy            Review information on payments to estate of deceased                 .50
                                             participant
01/19/21             J Hoffman               Participate on internal weekly update call with Sidley team to      2.80
                                             discuss various case workstreams (1.0); participate on weekly
                                             update call with SCP team (1.0); update notes from SCP call
                                             (0.2); analyze letters from Committee (0.4); review Sidley
                                             response to same (0.2)
01/19/21             K Lay                   Attend Sidley strategy meeting                                      1.00
01/19/21             GG Weiner               Weekly status/WIP call with SA team (1.0); weekly call with         2.00
                                             SA and SCP teams (1.0)
01/19/21             J Miller                Participate in call with Sidley team regarding open items and       1.40
                                             next steps (1.0); respond to Sidley team emails regarding

           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 24
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                           Hours
                                             outstanding claims, pending pleadings, mediation, and Avago
                                             filing (.4)
01/19/21             CM Persons              Call with J. Roth, J.L. Miller, G. Weiner, K. Lay, J. Hoffman,       1.00
                                             regarding work in progress
01/19/21             JP Roth                 Participate in weekly status update call wjth Sidley team (1.0);     2.00
                                             participate in SCP case status update call (1.0)
01/20/21             J Miller                Respond to Sidley team emails regarding stipulation, board           1.20
                                             agenda and meeting, Wave (UK) questions, and Oracle (.4);
                                             update work in process list to reflect open items and status of
                                             documents (.8)
01/20/21             GG Weiner               Correspondence to J. Miller re updates to WIP tracker                 .30
01/20/21             K Hayat                 Correspondence with Sidley US team and SCP team in respect            .40
                                             of Wave UK strike-off procedure
01/21/21             J Miller                Respond to emails regarding mediation, confirmation issues,           .60
                                             stipulations for review, supplemental declarations, and
                                             professional fees with Sidley team
01/22/21             J Miller                Respond to Sidley team emails regarding backup bidder, fifth         1.40
                                             supplemental declaration, valuation (.5); update work in
                                             process list with items in process (.9)
01/22/21             J Hoffman               Confer with Sidley team re: stipulation extending deadlines          1.90
                                             (0.1); review local rules, case orders to ensure compliance with
                                             plan deadlines (0.2); draft stipulation related to unsecured
                                             claims (1.1); revise stipulation (0.3); research re: computation
                                             of time in furtherance of stipulation (0.2)
01/22/21             GG Weiner               Review WIP tracker                                                    .40
01/24/21             J Hoffman               Finalize and email stipulation to HL team (0.2); review               .40
                                             revisions to stipulation from HL team (0.1); confer with HL,
                                             Donlin team re: voting deadline extension procedure (0.1)
01/25/21             C Zhang                 Call with Sidley Bankruptcy team re transaction and work              .20
                                             stream statuses
01/25/21             J Miller                Call with Sidley team and SCP regarding open items and next           .50
                                             steps
01/25/21             J Miller                Respond to Sidley team emails regarding stipulations, service,        .80
                                             amendment of cure schedule (.3); summarize Andes objection
                                             to confirmation (.3); update work in process list (.2)
01/25/21             A Gumport               Conference call with Sidley team re case administration               .70
01/25/21             CM Persons              Call with G. Weiner, J. Roth, J. Hoffman, regarding work in          1.40
                                             progress (0.8); call with S. Newman, G. Weiner, J. Roth, J.L.
                                             Miller, SCP regarding weekly financial call (0.6)

           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47            Page 25
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                           Hours
01/25/21             J Hoffman               Participate on weekly call with Sidley team to discuss case          1.30
                                             strategy (0.7); participate on weekly update call with SCP team
                                             (0.6)
01/25/21             J Hoffman               Analyze claim voting analysis with respect to the plan                .30
01/25/21             K Lay                   Attend Sidley strategy meeting                                        .80
01/25/21             JP Roth                 Participate in weekly internal Sidley call re: status and next       1.40
                                             steps for works in progress (0.7); participate in weekly status
                                             update call with SCP team (0.7)
01/25/21             GG Weiner               Participate in weekly WIP call with SA team (1.0); participate       2.00
                                             in weekly team call with SA and SCP teams (1.0)
01/26/21             J Hoffman               Confer with G. Weiner re: December MOR (0.1); revise and              .30
                                             finalize supplemental declaration for filing (0.2)
01/26/21             GG Weiner               Review case timeline and WIP tracker                                  .70
01/28/21             BA Rosemergy            Phone call with D. Herd re: payment of 401(k) plan account for        .80
                                             deceased participant
01/29/21             J Hoffman               Call with G. Weiner to discuss contract issues and stipulations      1.00
                                             (0.7); correspondence with Sidley team re: strategy for
                                             stipulations and case deadlines (0.3)
01/29/21             J Hoffman               Correspond with S. Posner re: omnibus hearing dates (0.1);            .20
                                             review case materials to determine hearing dates (0.1)
01/31/21             CM Persons              Call with G. Weiner regarding potential settlement, next steps        .10
01/31/21             GG Weiner               Update WIP                                                           1.00
                                                                                               Task Subtotal     68.70
                                             006 Claims Administration and Objections
01/04/21             J Hoffman               Research claims trading rights as of voting record date (0.5);       5.20
                                             research claims purchasing in connection with confirmation
                                             (1.9); draft analysis of same (0.6); correspondence with Sidley
                                             team re: extensions of time from Solicitation Procedures (0.2);
                                             analyze local and federal rules, case procedures in connection
                                             with voting deadlines (0.3); revise stipulation extending
                                             confirmation deadlines (0.4); research claims trading for
                                             insiders (0.8); draft analysis for Sidley team re: same (0.3);
                                             analyze revised claims analysis (0.1); review interim vote tab
                                             report (0.1)
01/04/21             S Newman                Conference with B. Partridge (SCP) re emergence business             4.00
                                             plan (.8); conference with G. Weiner re WIP (1.2); conference
                                             re emergence with T. Daileader (.4); conference with SCP re
                                             emergence (1.6)
01/04/21             K Lay                   Confer with G. Weiner re: disputed claim                              .10
           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47            Page 26
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                             Hours
01/04/21             GG Weiner               Correspondence with D. Smith (Wave) re issues related to CIP           1.30
                                             settlement (.2); correspondence with CIP counsel re cure
                                             dispute (.2); analyze materials from company re CIP settlement
                                             issues (.5); correspondence with J. Miller re CIP settlement
                                             (.3); correspondence with Andes counsel re stipulation status
                                             (.1)
01/05/21             EM Blufer               Prepare for conference call with Wave re: CIP claims (.3);             1.80
                                             conference call with Wave re: CIP claims re: deliverables (1.5)
01/05/21             J Hoffman               Correspondence with UCC team re: claims trading analysis               3.40
                                             (0.2); research re: claims trading for insiders (1.4); draft
                                             analysis of same (0.2); revise analysis of claims votes (1.4);
                                             correspondence with Sidley re: claims purchasers (0.1);
                                             research claims purchasing entities (0.1)
01/05/21             S Newman                Conference with B. Bruce re finance documents                           .50
01/05/21             S Newman                Prepare for conference re financing documents (.5); draft              1.20
                                             finance documents (.7)
01/05/21             S Newman                Prepare for conference with B. Kornberg (CIP) re deliverables          1.20
                                             re settlement
01/05/21             GG Weiner               Analyze CIP issues (1.0); call with CIP counsel (.4);                  4.30
                                             correspondence with SA litigation team and J. Miller re CIP
                                             (.6); correspondence with S. Newman and R. Harris (Tallwood)
                                             re Andes claim (.2); correspondence with SCP re Synopsys
                                             claim (.5); correspondence with Synopsys counsel re stay
                                             violations (.1); correspondence with committee, Tallwood and
                                             CIP counsel re settlement discussions and proposal (1.0);
                                             review documents related to CIP settlement (.4);
                                             correspondence with Drawbridge counsel re claims (.1)
01/06/21             J Miller                Research consent under 365(c) (.3); email same to A. Gumport           1.60
                                             (.2); call with Sidley and SCP teams regarding open claims
                                             issues (1.1)
01/06/21             S Newman                Prepare for plan voting call. (.6); draft and revise plan              1.50
                                             documents (.9)
01/06/21             S Newman                Prepare for conference re Synopsys settlement                          1.00
01/06/21             K Lay                   Review correspondence with disputed claimant                            .10
01/06/21             J Hoffman               Internal call to review claim analysis (0.8); revise claim             4.00
                                             analysis chart (1.4); call with SCP team re: claim objections
                                             and voting analysis (1.1); analyze Drawbridge lease issues
                                             (0.1); correspondence with SCP, Sidley team re: IRS claims
                                             (0.1); analyze claims to follow up with counsel re: voting (0.2);
                                             correspondence with creditors re: plan voting ballots (0.3)
01/06/21             GG Weiner               Correspondence with SA team re response to FTB (.3);                   2.20

           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47             Page 27
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
                                             correspondence with CIP counsel re discovery and related
                                             issues (.7); correspondence with company re issues for CIP
                                             settlement (1.2)
01/07/21             J Miller                Participate in call with R. Harris (Tallwood), Sidley Team, and        .90
                                             D. Smith (Wave) regarding CIP negotiations (.9)
01/07/21             S Newman                Conference with B. Kornberg (CIP) re settlement deliverables           .50
01/07/21             J Hoffman               Inform claimant of voting procedures (0.3); correspondence            1.40
                                             with Donlin team re: class voting procedures (0.2); analyze
                                             terms of voting procedures (0.2); advise Sidley team of status
                                             of GUC holder voting policy (0.2); correspondence with
                                             claimants re: voting materials (0.3); research re: claim
                                             purchaser strategy (0.2)
01/07/21             GG Weiner               Correspondence with J. Miller re reply ISO of CIP claim               2.50
                                             objections (.3); confer with case parties re CIP settlement (1.0);
                                             correspondence with CIP counsel re discovery (1.0);
                                             correspondence with Andes counsel re claim status (.2)
01/08/21             J Miller                Review CIP's discovery objections                                      .50
01/08/21             S Newman                Draft letter re CIP discovery                                          .50
01/08/21             S Newman                Conference with G. Weiner re CIP discovery                             .50
01/08/21             S Newman                Conference with G. Weiner re Synopsys settlement                       .50
01/08/21             J Hoffman               Revise voting analysis schedule (0.2); correspondence with I.          .50
                                             Montani (SCP) re: claimant reach out (0.2); review claim
                                             voting analysis (0.1)
01/08/21             GG Weiner               Call with SA team re CIP discovery (.3); finalize CIP replies         4.70
                                             and related pleadings for filing (1.9); correspondence with J.
                                             Miller re CIP replies (.5); correspondence with Synopsys
                                             counsel re claim (.5); correspondence with SCP re Synopsys
                                             claim (.4); review stipulations re cure continuances (.3);
                                             correspondence with SA litigation team re CIP discovery issues
                                             (.6); correspondence with SA team re FTB claim litigation (.2)
01/09/21             S Newman                Prepare for conference re contract assumption/rejection with B.       2.00
                                             Partridge (1.2); prepare for conference re financing documents
                                             with J. Roth (.8)
01/10/21             S Newman                Plan and prepare for conference with V. Sekhon re credit              2.50
                                             documents (.5); plan and prepare for conference with
                                             committee re financing (2)
01/10/21             GG Weiner               Correspondence with committee counsel and J. Miller re CIP             .20
                                             replies
01/11/21             S Newman                Conference with R. Wynn re settlement (.6); conference with           2.00
                                             R. Harris (Tallwood) re settlement (.7); conference with C.

           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 28
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
                                             Persons re settlement (.7)
01/11/21             S Newman                Conference with B. Kornberg (CIP) re settlement                        .50
01/11/21             S Newman                Prepare for SCP status call                                            1.50
01/11/21             S Newman                Conference with R. Wynn re settlement                                  .50
01/11/21             GG Weiner               Review materials related to discovery dispute with CIP (.4);          2.50
                                             correspondence with SA team re CIP discovery conference
                                             with Court (.5); call with J. Miller re CIP issues (.5); follow-up
                                             call with J. Miller re CIP (.2); call with B. Partridge (SCP) re
                                             claim issues (.1); correspondence with Synopsys counsel re
                                             settlement (.1); correspondence with company re CIP
                                             settlement issues (.4); correspondence with SCP team re claim
                                             issues (.3)
01/12/21             J Hoffman               Correspondence with contract counterparty re: voting                   .70
                                             procedures (0.1); analyze claimant reach out update from SCP
                                             team (0.3); revise claims voting tracker (0.3)
01/12/21             EM Blufer               Analysis re: requirement of Wave to provide a development              .10
                                             environment to CIP
01/12/21             S Newman                Prepare for conference with shareholder re Wave Settlement             .50
01/12/21             GG Weiner               Correspondence with S. Newman and R. Harris (Tallwood) re             1.30
                                             status of Andes claim (.1); correspondence with SA team re
                                             Andes claim (.1); correspondence with Andes counsel re claim
                                             (.1); correspondence with SA team and R. Harris (Tallwood) re
                                             CIP status (.2); correspondence with CIP counsel re discovery
                                             (.1); correspondence with Synopsys counsel re claim status and
                                             settlement (.2); correspondence with SCP team re Synopsys
                                             status (.2); call with J. Miller re claim issues (.3)
01/12/21             AB Talai                Revise outline of opening brief re appeal from denial of               .70
                                             objection to claim of Avago
01/13/21             EM Blufer               Analysis re: requirement of Wave to provide a development              .90
                                             environment to CIP
01/13/21             S Newman                Conference with Synopsys counsel re settlement                         .50
01/13/21             GG Weiner               Correspondence with Synopsys counsel re call (.1); participate        1.20
                                             in call with Synopsys counsel and S. Newman re claim issues
                                             (.2); call with FTB re status of claim issues (.7);
                                             correspondence with SCP re Synopsys issues (.2)
01/14/21             EM Blufer               Analysis re: requirement of Wave to provide a development              .50
                                             environment to CIP
01/14/21             J Hoffman               Analyze claims voting update from Donlin (0.2); revise internal       1.10
                                             voting tracker (0.7); correspondence with SCP team re:
                                             claimant outreach (0.1); advise G. Weiner of contract

           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47            Page 29
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
                                             counterparty designation in MOR (0.1)
01/14/21             GG Weiner               Correspondence with SCP re Synopsys claim settlement (.2);            3.10
                                             call with SA team and FTB re claim objection status (.2);
                                             follow-up correspondence with SA team re FTB call (.2); call
                                             with CIP counsel re CIP claim issues and settlement (.5);
                                             correspondence with Tallwood and CIP counsel re potential
                                             settlement terms (.2); correspondence with Tallwood re
                                             Synopsys (.3); correspondence with E. Schwartz re protective
                                             order re CIP (.2); correspondence with R. Harris (Tallwood) re
                                             Andes claim (.1); correspondence with Synopsys counsel re
                                             status of settlement (.1); draft analysis to R. Harris (Tallwood)
                                             re 365(n) issues (.4); correspondence with committee counsel
                                             re Synopsys settlement offer (.1); correspondence with J.
                                             Miller re stipulation re same (.1); correspondence with J. Miller
                                             and E. Schwartz re meet and confer with CIP (.1);
                                             correspondence with CIP counsel re protective order (.2);
                                             correspondence with company re information for CIP (.2)
01/15/21             J Miller                Draft stipulation for Synopsys (.8); call with G. Weiner              1.70
                                             regarding Synopsys claim, Andes claim, CIP claim, and Avago
                                             claim (.6); call with G. Weiner regarding CIP claim issue (.2);
                                             follow up with B. Kornberg (CIP) regarding same (.1)
01/15/21             GG Weiner               Correspondence with committee counsel re status on Synopsys           1.30
                                             (.2); correspondence with Tallwood re CIP information (.2);
                                             correspondence with Tallwood re Synopsys status (.2);
                                             correspondence with J. Miller re CIP dispute and discovery
                                             (.1); call with J. Miller re claim issues (.6)
01/15/21             J Hoffman               Correspondence with claimants to inform of voting process              .80
                                             (0.3); revise internal voting tabulation tracker (0.4); analyze
                                             new claim transfers, votes (0.1)
01/16/21             J Miller                Complete drafting of Synopsys stipulation (.7)                         .70
01/16/21             S Newman                Prepare for conference with SCP re status                             1.50
01/16/21             GG Weiner               Correspondence with J. Miller and P. Guihily (Latham) re               .30
                                             Avago appeal (.2); correspondence to Synopsys re settlement
                                             (.1)
01/18/21             J Miller                Review documents for production (6.5); attend meet and confer         7.10
                                             with B. Kornberg (CIP) and E. Schwartz (.5); follow-up with
                                             E. Schwartz (.1)
01/19/21             J Miller                Draft appellate brief (1.5); review revisions to Motion for           1.90
                                             Extension (.1) and email same to SCP (.1); review rules and
                                             standing orders regarding courtesy copies and treatment of
                                             proposed orders (.2)
01/19/21             AB Talai                Draft motion for extension of time to file opening brief              1.00

           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47            Page 30
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                             Hours
01/19/21             GG Weiner               Correspondence with Tallwood re information for CIP                     .30
                                             settlement (.2); correspondence with J. Miller re same (.1)
01/20/21             GG Weiner               Correspondence with S. Newman re Andes (.1);                            .20
                                             correspondence with Andes counsel re stipulation status (.1)
01/21/21             J Hoffman               Review new pleadings filed for claims analysis (0.1); calls and         .60
                                             email correspondence with creditor attorney re: plan terms
                                             (0.2); advise Sidley team of creditor inquiry (0.2); draft
                                             proposed strategy for same (0.1)
01/21/21             S Newman                Conference with R. Harris (Tallwood) re settlement                      .50
01/21/21             S Newman                Conference with B. Partridge (SCP) re claims objections                 .50
01/21/21             S Newman                Conference with R. Harris (Tallwood) re settlement; prepare             .50
                                             for board meeting
01/21/21             EM Blufer               Confer with J. Leigh re: export control matters                         .30
01/21/21             GG Weiner               Correspondence with R. Harris re CIP issues (.1);                       .20
                                             correspondence with CIP counsel re settlement call between
                                             tech folks (.1)
01/22/21             EM Blufer               Conference call with Sidley team re: CIP Export Controls                .70
                                             matter
01/22/21             EM Blufer               Analysis re: CIP Deliverables and Export Controls matter                .10
01/22/21             S Newman                Research re CIP breaches                                               1.50
01/22/21             GG Weiner               Correspondence with SA team re CIP claim issues (.5);                  3.60
                                             correspondence with A. Gumport re Oracle stipulation (.1);
                                             review stipulation (.2); correspondence with SA team re CIP
                                             mediation (.3); analyze issues related to CIP claims (1.1);
                                             correspondence with S. Newman re same (.6); correspondence
                                             with J. Miller re CIP issues (.4); correspondence with J.
                                             Fernandez re potential export concerns (.4)
01/24/21             J Miller                Draft letter to B. Kornberg re: CIP statements (2.9); finalize         3.60
                                             same (.7)
01/24/21             S Newman                Prepare for conference with SCP re model                               1.50
01/24/21             GG Weiner               Correspondence with J. Miller re CIP letter                             .10
01/25/21             S Newman                Prepare for conference re status with SCP                              1.50
01/25/21             JP Roth                 Draft comments re: Oracle contract stipulation to reflect               .80
                                             ongoing dual-track case structure (0.6); confer with A.
                                             Gumport re: same (0.2)
01/25/21             GG Weiner               Correspondence with J. Fernandez re CIP issues (.3);                   1.40
                                             correspondence with J. Miller re CIP dispute and discovery
                                             issues (.5); analyze CIP issues (.6)

           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47              Page 31
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                             Hours
01/26/21             J Miller                Draft mediation term sheet (2.7); coordinate with parties for          8.10
                                             settlement call (.2); call with R. Harris (Tallwood) regarding
                                             term sheet (.1); review CIP's responses to interrogatories (.7)
                                             and provide summary analysis of same (.6); create summary
                                             chart of breaches from CIP statements (.9); prepare for (.3) and
                                             attend call with Committee regarding CIP (.8); coordinate with
                                             mediation parties on term sheet and incorporate comments
                                             relating to same (1.1); coordinate deposition dates and prep
                                             with various parties (.7)
01/26/21             S Newman                Conference with G. Weiner re settlement                                 .50
01/26/21             S Newman                Conference with R. Harris (Tallwood) re CIP claims                      .50
01/26/21             J Hoffman               Advise SCP team re: calculation of damages for prepetition              .60
                                             contract (0.3); research re: same (0.3)
01/26/21             GG Weiner               Correspondence with SA team re CIP mediation (.6); call with           4.00
                                             committee re CIP issues (1.0); correspondence with SA team re
                                             CIP discovery issues (.4); correspondence with J. Miller re
                                             term sheet with CIP (.6); correspondence with SA and SCP
                                             team re IRS claim (.2); review CIP term sheet (.8);
                                             correspondence with R. Harris (Tallwood) re CIP mediation
                                             (.2); correspondence with CIP counsel re term sheet (.2)
01/27/21             S Newman                Prepare for conference re plan objections                               .80
01/27/21             GG Weiner               Revise mediation brief re CIP (.2); correspondence with J.             2.80
                                             Miler re same (.3); review multiple versions of term sheet re
                                             status of negotiations (.6); review translated materials (.3);
                                             correspondence with SA team re same (.2); correspondence
                                             with committee re same (.2)
01/28/21             S Newman                Conference with G. Weiner re claim objections                           .50
01/28/21             J Hoffman               Review claims register for claims against debtor affiliates (0.3);      .50
                                             draft analysis of same for UST fee estimation (0.2)
01/28/21             GG Weiner               Call with J. Miller re CIP dispute (.5); call with SA team re CIP      3.60
                                             issues (.5); attention to other claim objection issues (2.6)
01/29/21             S Newman                Prepare for (.5) and participate in (1.0) discussion with              1.50
                                             creditors re sale process
01/29/21             K Lay                   Review for circulation prior research re: indemnification claims        .20
                                             to Sidley team
01/29/21             EM Blufer               Analyze current Tallwood draft of CIP term sheet ahead of               .40
                                             tomorrow's discussions
01/29/21             GG Weiner               Call with Hoffman re claim issues (.5); call with S. Newman re         1.30
                                             CIP issues (.5); emails re claim issues (.3)
01/30/21             J Miller                Call with R. Harris (Tallwood) regarding term sheet (.1); call         6.30
           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47             Page 32
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                           Hours
                                             with G. Weiner, E. Blufer, and N. Enfield regarding term sheet
                                             (.5); prepare L. Perkins for 30(b)(6) deposition (2.0); follow-up
                                             with P. Kelly regarding same (.1); call with G. Weiner, E.
                                             Blufer, and S. Newman regarding term sheet progress (1.1);
                                             send follow-up emails to J. Fernandez and G. Weiner (.3);
                                             revise term sheet (1.6); emails with R. Harris (Tallwood), B.
                                             Kornberg (CIP), S. Newman, G. Weiner, and R. Newsom
                                             (Mediator) regarding term sheet changes (.6)
01/30/21             EM Blufer               Revise term sheet with CIP                                           3.50
01/30/21             EM Blufer               Conference call with G. Weiner and N. Enfield re: CIP Term            .50
                                             Sheet taxes
01/30/21             EM Blufer               Conference call with Sidley, Binder Malter, Severson &               1.30
                                             Werson and judge re: CIP Term Sheet
01/30/21             GG Weiner               Multiple calls with SA team re: CIP settlement matters (1.1);        3.00
                                             call with JLM re CIP issues (.6); and emails with E. Blufer re
                                             CIP issues (1.1); call with R. Harris (Tallwood) (.2)
01/31/21             J Miller                Emails with R. Harris (Tallwood), G. Weiner, and E. Blufer          10.70
                                             regarding term sheet comparisons (.2); Call with S. Newman
                                             regarding term sheet (.1); call with B. Partridge (SCP) and D.
                                             Smith (Wave) regarding same (.9); call with Tallwood, CIP,
                                             Mediator, and Committee regarding settlement (.4); follow up
                                             with S. Newman and G. Weiner (.3); follow up regarding same
                                             with B. Kornberg (CIP) and S. Newman (.8); call with B.
                                             Kornberg (CIP), F. Jen (CIP), D. Smith (Wave), B. Partridge
                                             (SCP), and S. Newman regarding term sheet (1.0); revise term
                                             sheet to incorporate agreed language (2.1); calls with B.
                                             Kornberg (CIP) regarding MIPS segregated account (.2); call
                                             with R. Harris (Tallwood) regarding open items (.2); further
                                             settlement call with mediation parties (1.0); revise term sheet
                                             following call (2.1); calls and emails with B. Kornberg (CIP)
                                             regarding further revisions (.4); review supplemental
                                             production (1.0)
01/31/21             K Lay                   Confer with C. Persons re: research question (.2); research          4.80
                                             ability to reduce disputed claim for purposes of voting (4.6)
01/31/21             EM Blufer               Revise Term Sheet with CIP                                            .30
01/31/21             JP Roth                 Confer with G. Weiner re: potential settlement of Avago claim        2.60
                                             objection via email and phone (0.8); analyze Plan Support
                                             Agreement provisions re: supporting creditors (0.3); draft
                                             summary analysis re: same for G. Weiner (0.4); confer with V.
                                             Sekhon re: same (0.1); revise Avago stipulation to incorporate
                                             Plan Support Agreement (0.6); draft Plan Support Agreement
                                             signature page for additional supporting creditor (0.2); revise
                                             Avago stipulation to incorporate comments from S. Newman
                                             (0.2)
           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 33
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                          Hours
01/31/21             GG Weiner               Correspondence with mediation parties re settlement call (.2);       3.00
                                             participate in CIP settlement call with mediation parties from
                                             CIP, JAMS, committee, Tallwood and debtors (.5); internal
                                             CIP call with SA team re settlement status (.5); correspondence
                                             with CIP counsel re missed call (.1); review revised term sheet
                                             re CIP settlement (.4); review revised release language related
                                             to same (.2); correspondence with JAMS mediator and
                                             Tallwood counsel (R. Harris) re same (.1); correspondence
                                             with J. Roth re Avago settlement (.2); correspondence with J.
                                             Miller re CIP settlement (.3); review revised stipulation re
                                             Avago (.2); correspondence with J. Roth re same (.2);
                                             correspondence to Avago counsel re stipulation (.1)
                                                                                                Task Subtotal   163.70
                                             007 Corporate Governance and Board Matters
01/04/21             JP Roth                 Confer with B. Partridge (SCP) re: post-effective corporate          2.80
                                             structure (0.8); analyze prepetition correspondence with Sidley
                                             UK team re: potential liquidation of Wave UK entity (1.5);
                                             draft potential transaction time line for post-effective date
                                             liquidation of Wave UK (0.5)
01/08/21             VS Sekhon               Review of prepetition stalking horse transactiont (.1); email         .30
                                             correspondence with J. Roth re: same (.1); review of revised
                                             plan (.1)
01/08/21             J Hoffman               Research re: former debtor officers                                   .10
01/11/21             C Zhang                 Confer with Sidley Bankruptcy re revised organizational               .10
                                             documents
01/13/21             J Hoffman               Research in connection with corporate and board documents             .70
                                             executed prepetition
01/15/21             C Zhang                 Correspondences with Sidley BK, Nautech and escrow agent re           .10
                                             Nautech escrow payment
01/16/21             VS Sekhon               Review of PSA (.2); email correspondence re: same (.1)                .30
01/16/21             JP Roth                 Correspondence with T. FitzGerald re: plan status update              .20
01/18/21             GG Weiner               Correspondence with J. Miller re board meeting                        .10
01/20/21             VS Sekhon               Review of APA amendment                                               .30
01/20/21             J Miller                Draft Board agenda for approval (.2); circulate prior meeting         .30
                                             minute drafts to Sidley team and to Board for approval (.1)
01/21/21             J Miller                Prepare board materials packet for meeting (.2); attend board        1.00
                                             meeting and keep minutes from same (.8)
01/21/21             CM Persons              Attend telephonic board meeting {partial}                             .70
01/21/21             S Newman                Prepare for ((.5) and attend (1.0) board meeting                     1.50
           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 34
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                          Hours
01/21/21             JP Roth                 Attend board meeting (partial)                                       .60
01/22/21             J Miller                Prepare for distribution board minutes and consent for               .20
                                             signature
01/25/21             VS Sekhon               Research (.2) and email correspondence with C. Zhang, C.             .30
                                             Persons, J. Roth, K. Hayat re: NDA analysis (.1)
01/28/21             J Miller                Finalize board minutes from 1.21.21 meeting (.4); attend to         2.00
                                             keep minutes at board meeting (.9); finalize board minutes
                                             from 1.28.21 (.7)
01/28/21             JP Roth                 Attend board meeting                                                 .80
01/28/21             VS Sekhon               Attend Board call                                                    .50
01/28/21             GG Weiner               Attend Board meeting                                                 .90
                                                                                              Task Subtotal     13.80
                                             008 Employee Matters
01/04/21             J Hoffman               Analyze consulting agreement and terms for termination (0.4);        .60
                                             provide analysis of same (0.2)
01/06/21             GG Weiner               Correspondence with J. Hoffman re KEIP                               .20
01/13/21             JP Roth                 Analyze KEIP-related pleadings (0.6); draft stipulation re:         1.40
                                             KEIP deadline (0.8)
01/18/21             J Hoffman               Analyze KEIP documents in connection with same                       .10
01/19/21             P Jenka                 Telephone conference with M. Walker regarding KEIP and               .50
                                             APA extension
01/19/21             J Hoffman               Draft amended & restated employment agreement (0.2); draft           .70
                                             board consent in connection with A&R agreement (0.3);
                                             correspondence with employment counsel re: amended
                                             employment agreement (0.2)
01/21/21             J Hoffman               Draft proposed language in connection with stipulation for           .20
                                             KEIP
01/24/21             J Hoffman               Advise HL, SCP teams of amended and restated employment              .10
                                             agreement
01/25/21             J Hoffman               Finalize amended and restated employment agreement (0.2);            .30
                                             advise S. Kohli, SCP team re: amendments to employment
                                             agreement (0.1)
                                                                                              Task Subtotal      4.10




           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 35
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
                                             009 Employment and Fee Applications (Sidley)
01/04/21             P Santos                Correspondence with J. Roth, G. Weiner, C. Persons re                  .50
                                             response to UST comments
01/04/21             GG Weiner               Correspondence with C. Persons and J. Roth re second interim           .20
                                             fee application
01/06/21             GG Weiner               Correspondence with SA team (.1) and UST (.1) re second                .20
                                             interim fee application
01/10/21             P Santos                Review docket re certificates of no objections (.8); prepare          2.20
                                             tracker chart re same (1.2); correspondence with G. Weiner, J.
                                             Miller re same (.2)
01/11/21             P Santos                Correspondence with J. Roth, G. Weiner re December fee                 .30
                                             statement
01/11/21             CM Persons              Call with S. Newman re: UST interim fee app comments (0.2);            .80
                                             review comments of UST to second interim fee app and
                                             propose reductions in email (0.6)
01/13/21             P Santos                Begin review of exhibits for December fee statement                   4.50
01/15/21             P Santos                Correspondence with J. Roth re US Trustee comments to fee             1.80
                                             statement (.7); correspondence with J. Roth re Court's
                                             comments to fee statement (.2); correspondence with SA Team
                                             re certificates of no objection (.5); update tracker re same (.2);
                                             update case calendar re same (.2)
01/19/21             P Santos                Correspondence with J. Roth re order on Sidley's second                .40
                                             interim fee application (.2); research re same (.2)
01/20/21             P Santos                Correspondence with J. Roth, C. Persons re order from court            .20
01/20/21             P Santos                Review exhibits to December fee statement                             2.30
01/21/21             J Hoffman               Draft supplemental declaration in support of Sidley Retention          .40
01/22/21             J Hoffman               Revise supplemental declaration                                        .30
01/25/21             J Hoffman               Revise supplemental declaration in support of Sidley retention         .20
01/25/21             JP Roth                 Analyze interim fee order (0.2); coordinate payment in                1.40
                                             accordance with same (1.2)
01/25/21             GG Weiner               Correspondence with SA team re CNOs and order entry (.2);              .40
                                             revise supplemental declaration ISO retention (.2)
01/26/21             GG Weiner               Correspondence with S. Newman re supplemental declaration              .20
                                             ISO retention
01/27/21             P Santos                Review exhibit to December fee statement                              5.20




           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 36
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                          Hours
01/29/21             P Santos                Correspondence with M. Abdul-Jabbar re December fee                  .50
                                             statement (.1); correspondence with M. Abdul-Jabbar, A.
                                             Friedman, M. Walker, M. Higa re same (.4)
                                                                                               Task Subtotal    22.00
                                             010 Employment and Fee Applications (Other)
01/01/21             J Hoffman               Correspondence with UST counsel re: Kroll fee application            .30
                                             charges (0.1); review application in connection with same
                                             (0.1); correspondence with E. Keiffer re: Kroll fee application
                                             charges (0.1)
01/03/21             J Hoffman               Analyze Kroll application (0.1); correspondence with Kroll re:       .20
                                             duplicate fee app charges (0.1)
01/04/21             J Hoffman               Follow up email correspondence with Kroll re: fee application        .20
                                             charges (0.1); draft correspondence to UST attorney re: same
                                             (0.1)
01/05/21             J Hoffman               Review Perkins Declaration ISO SCP fees (0.2); finalize              .50
                                             Perkins declaration (0.2); advise SCP team on payment of OCP
                                             fees (0.1)
01/05/21             JP Roth                 Analyze draft declaration re: SCP rate increase (0.4); draft         .80
                                             comments re: same (0.4);
01/14/21             J Hoffman               Correspondence with Kroll re: fee application hearing and            .40
                                             order (0.1); review OCP invoices (0.2); correspondence with
                                             M. Staglik (SCP) re: same (0.1)
01/15/21             GG Weiner               Provide comments on fee orders for Kroll, Donlin                     .20
01/15/21             J Hoffman               Attend hearing on fee applications (0.2); draft interim fee app      .50
                                             order (0.3)
01/21/21             J Miller                Call with M. Staglik (SCP) and K. Santos (SCP) regarding             .50
                                             professional fee payments (partial) (.5);
01/21/21             J Hoffman               Review OCP invoices (0.2); advise SCP team re: payment of            .30
                                             invoices (0.1)
01/22/21             J Miller                Draft CNO for the November monthly fee statements                    .40
01/25/21             J Hoffman               Revise Kroll fee application                                         .40
                                                                                               Task Subtotal     4.70
                                             011 Financing and Cash Collateral
01/04/21             P Jenka                 Correspondence with B. Bruce regarding next steps in                 .10
                                             transaction
01/04/21             MB Walker               Revise GUC Note (3.20); call with B. Banks regarding HL             4.10
                                             draft of Wave debt documents (0.9)

           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 37
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                  Narrative                                                           Hours
01/04/21             B Bruce               Analysis of exit financing documentation, including loan             2.30
                                           agreements and notes
01/05/21             MB Walker             Revise Wave GUC Note (3.40); call with Tallwood and                  7.40
                                           Tallwood counsel regarding comments to Wave debt
                                           documents (1.00); prepare issues list regarding same (3.00)
01/05/21             CM Persons            Call G. Weiner, J. Roth, B. Bruce, M. Walker, S. Newman, P.          2.20
                                           Jenka regarding postpetition finance issues (0.9); call J. Roth,
                                           B. Bruce, M. Walker, S. Newman, P. Jenka, Tallwood
                                           regarding postpetition finance issues (1.3)
01/05/21             P Jenka               Telephone conference with R. Harrison and Sidley team                1.30
                                           regarding financing documents
01/05/21             P Jenka               Telephone conference with Sidley team regarding financing             .90
                                           documents
01/05/21             P Jenka               Telephone conference with B. Banks and M. Walker regarding            .20
                                           next steps in transaction
01/05/21             B Bruce               Revise exit financing loan agreement and note documentation          3.10
01/05/21             JP Roth               Participate in call with B. Banks, P. Jenka, M. Walker, G.           2.30
                                           Weiner, C. Persons re: outstanding issues re: plan supplement
                                           financing documents (0.8); analyze plan term sheet language
                                           re: GUC Note (0.2); confer with Sidley team re: same via email
                                           (0.1); participate in call with Sidley team, R. Harris (Tallwood
                                           counsel), and C. Kudelka (Tallwood advisor) re: same (1.2);
01/06/21             P Jenka               Telephone conference with creditors' counsel, client, and            1.30
                                           Sidley team regarding financing documents
01/06/21             CM Persons            Call with Tallwood, UCC, SCP, B. Bruce, S. Newman                    1.80
                                           regarding exit financing (1.3); discuss exit financing issues
                                           with B. Bruce (0.5)
01/06/21             MB Walker             All hands call regarding Wave debt document negotiations             3.50
                                           (1.00); prepare issues list regarding same (1.20); revise Wave
                                           debt documents (1.30)
01/06/21             B Bruce               Analysis of discussions regarding open issues under exit             3.70
                                           financing documentation
01/07/21             P Jenka               Revise Senior Secured Note to conform to changes in the GUC          2.10
                                           note
01/07/21             P Jenka               Telephone conference with M. Walker regarding conforming              .40
                                           credit documents
01/07/21             MB Walker             Read correspondence from HL regarding comments to Wave                .90
                                           debt documentation (.50); call with B. Banks scheduling (.40)
01/07/21             B Bruce               Review of debt agreements                                             .50

           Case: 20-50682      Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47            Page 38
                                                     of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
01/08/21             P Jenka                 Telephone conference with M. Walker regarding conforming               .50
                                             the exit facility document
01/08/21             P Jenka                 Revise exit facility revolver agreement to conform to GUC             2.90
                                             note changes
01/08/21             MB Walker               Revise Wave GUC Note (1.20); prepare issues list regarding            2.20
                                             same (.80); read email correspondence with HL and calls with
                                             HL regarding same (.20)
01/08/21             B Bruce                 Discuss exit facility terms with Sidley team                           .50
01/09/21             P Jenka                 Telephone conference with all Sidley team members regarding           1.60
                                             status of deal and documents
01/09/21             P Jenka                 Correspondence with D. Clark regarding IP question regarding           .20
                                             GUC note
01/09/21             P Jenka                 Telephone conference with B. Bruce and M. Walker regarding             .80
                                             status of financing documents
01/09/21             CM Persons              Call with B. Bruce, S. Newman, J. Roth, SCP, regarding Plan,          3.30
                                             Lit Trust Agreement, and exit facility docs (1.6); call with S.
                                             Newman regarding same (0.2); provide comments to lit trust
                                             agreement and exit facility docs (1.5)
01/09/21             MB Walker               Revise Wave Senior Secured Note and Exit Facility (1.20);             2.20
                                             review email correspondence with HL regarding outstanding
                                             open items (1.00)
01/09/21             B Bruce                 Revise exit facility documentation based on comments from             5.00
                                             UCC (3.5); participate in Debrors' professionals calls with J.
                                             Roth, C. Persons, S. Newman, B. Partridge (SCP) re:
                                             outstanding issues re: financing docs (1.5)
01/09/21             JP Roth                 Analyze committee comments (0.5) and outstanding issues list          3.20
                                             (0.5) re: GUC Note; confer with M. Walker via email re:
                                             committee comments and outstanding issues re: GUC Note
                                             (0.3); participate in Debtors' professionals call with B. Bruce,
                                             C. Persons, S. Newman, B. Partridge (SCP) re: outstanding
                                             issues re: financing docs (1.5); participate in call with Sidley
                                             team, SCP team, Hogan Lovells team, and R. Harris (Tallwood
                                             counsel) re: same (partial) (0.4)
01/10/21             P Jenka                 Telephone conference with various teams regarding financing           1.40
                                             documents
01/10/21             VS Sekhon               Confer with P. Jenka, J. Miller, G. Weiner, C. Persons, J.             .50
                                             Hoffman, M. Walker, J. Roth, S. Newman, and B. Banks re:
                                             GUC note
01/10/21             CM Persons              Call with B. Bruce, M. Walker, J. Hoffman regarding GUC               3.90
                                             note, lit trust agreement (0.7); call with B. Bruce, M. Walker, J.
                                             Hoffman, S. Newman, V. Sekhon, UCC, Tallwood, SCP,
           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47            Page 39
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                           Hours
                                             Dundon regarding GUC note, lit trust agreement issues (1.4);
                                             follow-up call with B. Bruce, M. Walker, J. Hoffman, SCP
                                             regarding GUC note, lit trust agreement issues (0.3); review
                                             and provide comments to GUC Note (1.5)
01/10/21             MB Walker               Revise Wave Senior Secured Note, Exit Facility and                   9.50
                                             Intercreditor Agreement (3.00); draft Wave Subordinated Note
                                             (3.50); call with C. Persons, B. Bruce, J. Hoffman regarding
                                             GUC note, lit trust agreement (0.7); call with C. Persons, B.
                                             Bruce, J. Hoffman, S. Newman, V. Sekhon, UCC, Tallwood,
                                             SCP, Dundon regarding GUC note, lit trust agreement issues
                                             (1.4); follow-up call with C. Persons, B. Bruce, J. Hoffman,
                                             SCP regarding GUC note, lit trust agreement issues (0.3);
                                             analysis of email correspondence with HL regarding same (0.6)
01/10/21             J Hoffman               All-hands call with R. Harris (Tallwood), Hogan, Sidley teams        1.70
                                             to negotiate terms of finance plan documents (1.4); follow up
                                             call with Sidley finance to discuss finance tasks (0.3)
01/10/21             B Bruce                 Call with C. Persons, M. Walker, J. Hoffman regarding GUC            5.30
                                             note, lit trust agreement (0.7); call with C. Persons, M. Walker,
                                             J. Hoffman, S. Newman, V. Sekhon, UCC, Tallwood, SCP,
                                             Dundon regarding GUC note, lit trust agreement issues (1.4);
                                             follow-up call with C. Persons, M. Walker, J. Hoffman, SCP
                                             regarding GUC note, lit trust agreement issues (0.3); finalize
                                             exit facility documentation, including loan agreement, notes
                                             and intercreditor agreement, for filing with supplemental plan
                                             (2.9)
01/11/21             MB Walker               Call with S. Newman, C. Persons, B. Banks, J. Roth regarding         8.30
                                             GUC note and senior secured note provisions (.3); revise Wave
                                             debt documents (5.5); analysis of email correspondence with
                                             HL and calls with B. Banks regarding same (2.50)
01/11/21             CM Persons              Call with S. Newman, M. Walker, B. Banks, J. Roth regarding           .30
                                             GUC note and senior secured note provisions
01/11/21             P Jenka                 Reviewing governing law, submission to jurisdiction, and jury         .60
                                             waiver provisions of intercreditor agreement
01/11/21             B Bruce                 Call with S. Newman, C. Persons, M. Walker, J. Roth                  6.70
                                             regarding GUC note and senior secured note provisions (.3);
                                             analysis of discussions with UCC (2.5) and revisions to all exit
                                             financing documentation, including notes, loan agreements and
                                             intercreditor agreements (3.9)
01/11/21             JP Roth                 Participate in call with B. Bruce, M. Walker, C. Persons, S.          .30
                                             Newman re: intercreditor agreement
01/12/21             P Jenka                 Correspondence with Hogan Lovells regarding revised drafts of         .50
                                             finance documents
01/12/21             B Bruce                 Review exit facility documentation                                    .70
           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 40
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                   Narrative                                                            Hours
01/14/21             P Jenka                Revise credit documents to remove UK entity                             .40
01/14/21             JP Roth                Confer with M. Walker re: determining parties to debt                   .30
                                            documents
01/19/21             MB Walker              Participate on Wave workstream call {partial}                           .40
01/19/21             CM Persons             Call with J. Roth, J.L. Miller, G. Weiner, K. Lay, J. Hoffman,         1.00
                                            M. Walker regarding work in progress
01/19/21             MB Walker              Call with P. Jenka and J. Roth regarding status of Wave debt            .80
                                            documents and deadline extensions (.40); review Wave debt
                                            documents regarding same (.40)
01/19/21             B Bruce                Revise changes to exit facility documents                               .30
01/20/21             JP Roth                Confer with J. Miller re: exit facility borrower resolutions            .50
01/25/21             MB Walker              Participate on Wave exit status call {partial} with J. Miller, G.       .20
                                            Weiner, J. Hoffman, J. Roth, K. Lay, A. Gumport, and C.
                                            Persons (.1); read email correspondence with J. Miller
                                            regarding same (.1)
01/31/21             MB Walker              Review GUC comments to Intercreditor Agreement and GUC                 2.00
                                            Note
                                                                                                Task Subtotal    106.10
                                            013 General Case Strategy
01/20/21             CM Persons             Correspondence from G. Weiner, J. Roth, J. Hoffman regarding           1.30
                                            plan, case status
01/25/21             J Rea-Palmer           Analysis of emails and documents of Companies House filings            1.30
                                                                                                Task Subtotal      2.60
                                            014 Hearings and Court Matters
01/04/21             P Santos               Efile certificates of service per Donlin (.4); correspondence          3.50
                                            with Donlin re same (.3); correspondence with G. Weiner, J.
                                            Miller re pleadings for filing (.3); prepare pleadings for filing
                                            (1.6); eFile notice (.4); correspondence with Donlin re service
                                            (.2); eFile certificate of service per Donlin (.2); correspondence
                                            with Donlin re same (.1)
01/05/21             P Santos               Correspondence with Donlin re service of notice of amended              .80
                                            cure (.4); correspondence with J. Hoffman re filing of SCP
                                            declaration (.2); correspondence with Donlin re service of same
                                            (.2)
01/06/21             J Miller               Draft declaration of D. Smith (Wave) in support of replies            10.00
                                            (3.8); draft declaration of S. Kohli in support of replies (2.6);
                                            research 365(n) issue and draft email to G. Weiner regarding
                                            same (1.5); review and revise letter motion to compel (2.1)

           Case: 20-50682       Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47            Page 41
                                                      of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                   Narrative                                                              Hours
01/07/21             J Miller               Draft reply to CIP's cure objection (5.3); draft omnibus reply in       8.40
                                            support of claim objections (3.1)
01/08/21             J Miller               Draft omnibus reply in support of claim objections (8.0); revise       12.50
                                            replies with comments from Sidley team (1.0); call with S.
                                            Kohli (Wave) regarding declaration (.2); revise declarations in
                                            support (1.6); prepare pleadings for filing (.4); draft motion to
                                            seal and declaration in support (.8); prepare unredacted service
                                            copies of pleadings for court and CIP (.5)
01/08/21             J Miller               Draft outline for appellant brief                                       3.60
01/08/21             P Santos               Correspondence with G. Weiner, J. Miller re deadlines for 1/8          10.20
                                            (.2); calls with Clerk re ECF issue with seal motions (.3);
                                            correspondence with Clerk Rosales re same (.3);
                                            correspondence with A. Gumport re status of stipulation for
                                            filing (.4); finalize pleadings for filing (7.0); efile replies,
                                            declarations, certificates of service, and stipulations (1.7);
                                            correspondence with Donlin re service of same (.3)
01/09/21             P Santos               Call J. Miller re motion to seal and sealed documents for the           3.20
                                            court (.3); prepare pleadings for filing (.3); eFile motion to seal
                                            and upload order (.5); prepare redacted and sealed documents
                                            for the court (2.1)
01/11/21             J Miller               Draft proposed agenda for hearing (.7); draft omnibus CNO               1.60
                                            relating to fee applications (.5); draft omnibus CNO relating to
                                            fee statements (.4)
01/11/21             P Santos               Efile notice of appearance (.3); correspondence with Donlin re          8.50
                                            service of same (.2); correspondence with SA Team re filings
                                            for 1/11 (.4); email with Copy Center re status of Court copies
                                            (.2); correspondence with A. Gumport, Donlin re service of
                                            entered orders (.4); correspondence with J. Hoffman, J. Barlacu
                                            (Donlin) re service list for plan supplement (.3); finalize
                                            pleadings for filing (5.3); review certificates of service per J.
                                            Miller (.6); correspondence with Donlin re same (.3); efile
                                            certificates of service (.3); correspondence with Donlin re
                                            outstanding certificates of service (.2); eFile plan supplement
                                            (.3); correspondence with Donlin re service (.2)
01/12/21             P Santos               Prepare pleadings for filing (.3); eFile certificates of service per    6.50
                                            Donlin (.4); review docket re same (.2); correspondence with J.
                                            Miller re same (.2); correspondence with Donlin re service of
                                            orders (.2); correspondence with J. Hoffman re filing for 1/12
                                            (.3); prepare pleadings for filing (.5); eFile re same (.5); eFile
                                            certificate of service per Donlin (.2); correspondence with
                                            Donlin re service (.2); prepare pleading for filing (3.0); eFile
                                            notice of second supplement (.3); correspondence with Donlin
                                            re service of same (.2)


           Case: 20-50682       Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47             Page 42
                                                      of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
01/12/21             J Hoffman               Confer with Sidley team re: service of pleadings (0.2); review         .60
                                             voting summary from Donlin team (0.2); correspondence with
                                             P. Santos re: service and filing of plan supplement (0.1); advise
                                             P. Santos of service requirements for contract notices (0.1)
01/14/21             J Miller                Email all parties regarding cancellation of hearing                    .10
01/14/21             P Santos                Correspondence with J. Hoffman re status of service (.3);              .40
                                             correspondence with J. Hoffman re 1/15 pleadings for filing
                                             (.1)
01/14/21             J Hoffman               Advise P. Santos of service requirements for Plan and Plan             .20
                                             Supplement (0.1); confer with Sidley team re: strategy for 1/15
                                             hearing (0.1)
01/14/21             GG Weiner               Correspondence with SA team re hearing prep for Jan 15th               .20
                                             hearing
01/15/21             J Miller                Prepare order approving second interim fee application Donlin          .40
                                             (.2); prepare order approving first interim fee application
                                             Armory (.2)
01/15/21             P Santos                Correspondence with G. Weiner, J. Miller, J. Hoffman re 1/15          7.60
                                             filing deadlines (.3); correspondence with J. Hoffman re
                                             service (.2); correspondence with Donlin re same (.2);
                                             correspondence with J. Roth, J. Miller, J. Hoffman, G. Weiner
                                             re order uploads (.6); review re same (.3); prepare orders for
                                             upload (.7); correspondence with J. Roth re service of dkt. 1035
                                             (.3); prepare pleadings for filing (1.0); eFile sale motion,
                                             declaration, hearing notice, and certificates of service (1.0);
                                             correspondence with Donlin re service of sale motion,
                                             declaration, and hearing notice (.4); prepare pleadings for filing
                                             (1.5); eFile amended plan, notice of redline, (.3);
                                             correspondence with Donlin re service of same (.2); eFile
                                             notices re plan supplement (.4); correspondence with Donlin re
                                             service of same (.2)
01/15/21             S Newman                Prepare for hearing re status update and fee application              1.50
01/15/21             J Hoffman               Correspondence with P. Santos, Donlin re: service                      .50
                                             requirements for plan documents (0.2); research service
                                             requirements (0.1); draft analysis of filings for P. Santos, G.
                                             Weiner (0.2)
01/15/21             JP Roth                 Prepare for (0.5) and attend (0.3) hearing re: interim fee            1.50
                                             application; draft proposed form of order (0.5); revise same to
                                             reflect court's ruling (0.2)
01/16/21             P Santos                Correspondence with Donlin, G. Weiner, J. Hoffman re                  1.00
                                             additional service of sale motion and status of service of other
                                             pleadings (.5); prepare service list comparison re sale motion
                                             (.5)

           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47            Page 43
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                              Hours
01/16/21             J Hoffman               Confer with Sidley team, Donlin re: service of plan and plan             .30
                                             supplement (0.2); research in connection with service of sale
                                             motion (0.1)
01/19/21             J Hoffman               Review employee inquiry re: service of pleadings (0.2);                  .50
                                             research in connection with same (0.2); correspondence with
                                             Donlin team re: service requirements (0.1)
01/19/21             P Santos                Correspondence with J. Hoffman, R. Wong (Donlin) re service              .30
                                             update
01/21/21             J Hoffman               Review status conference statement filed by Canyon Bridge                .30
                                             (0.2); call with Canyon Bridge counsel re: plan treatment (0.1)
01/21/21             P Santos                Prepare pleading for filing (.3); eFile December MORs (.2);              .80
                                             correspondence with Donlin, J. Hoffman re service of same (.3)
01/23/21             P Santos                Correspondence with Donlin re certificates of service (.4);              .70
                                             correspondence with E. Calderon, R. Wong re issue with
                                             certificate of service (.3)
01/25/21             P Santos                Correspondence with E. Calderon (Donlin) re certificate of              4.10
                                             service issue (.3); eFile certificates of service and certificate of
                                             non-opposition (.5); correspondence with Donlin to serve
                                             orders and certificate of no objection (.2); finalize stipulation
                                             pleading for filing (.2); correspondence with SA Team re same
                                             (.3); eFile stipulation and upload proposed order (.3);
                                             correspondence with Donlin re service of same (.2);
                                             correspondence with J. Roth re 1/25 filings (.2); prepare
                                             pleadings for filing (1.3); eFile stipulation re KEIP and upload
                                             order (.4); correspondence with Donlin re service of same (.2)
01/26/21             P Santos                Prepare pleading for filing (.4); eFile stipulation per J. Hoffman       .90
                                             (.3); correspondence with Donlin re service (.2)
01/28/21             P Santos                Correspondence with M. Abdul-Jabbar re finalizing omnibus               2.00
                                             reply (.5); correspondence with G. Weiner, J. Roth, A.
                                             Gumport re filing of stipulations (.3); finalize pleading for
                                             filing (.5); eFile notice re amended proposed sale order (.3);
                                             correspondence with Donlin re service (.2); eFile proof of
                                             service per Donlin (.2)
01/28/21             S Newman                Conference with group re OSC hearing                                     .50
01/29/21             P Santos                Finalize pleading (.3); efile stipulation and upload proposed            .80
                                             order (.3); correspondence with Donlin re service (.2)
01/31/21             P Santos                Finalize pleadings for filing (.1); eFile certificate of service for     .50
                                             Donlin (.2); correspondence with Donlin re same (.2)
                                                                                                  Task Subtotal     94.50



           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47              Page 44
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                     Narrative                                                                Hours
                                              015 Litigation: Contested Matters and Adversary
                                              Proceedings
01/04/21             E Schwartz               Strategy session regarding discovery into CIP cure motion                  .20
01/04/21             E Schwartz               Analyze CIP objection to assumption cure amount, and                       .90
                                              proposed response to same
01/04/21             S Kelly                  Participate in call with J. Miller re: preparation for meeting             .60
                                              with CFIUS and status of case (.2); participate in call with J.
                                              Mendenhall and G. Weiner re: preparation for meeting with
                                              CFIUS (.2); participate in call with CFIUS re: their questions
                                              on status of case (.1); prepare for call with CFIUS including by
                                              reviewing notes and preparing summary (.1)
01/04/21             M Abdul-Jabbar           Participate in litigation strategy call related to discovery               .30
                                              dispute
01/04/21             J Fernandez              Participate in telephone conversation with CFIUS regarding                 .30
                                              status of auction
01/04/21             J Fernandez              Analyze next steps regarding CFIUS analysis                                .30
01/04/21             J Mendenhall             Call with CFIUS on Tallwood deal                                           .10
01/04/21             J Miller                 Call with P. Kelly regarding CFIUS update                                  .20
01/05/21             J Miller                 Draft appellate outline (.6); call with M. Abdul-Jabbar                   7.10
                                              regarding CIP (.1); call with D. Smith (Wave) and S. Kohli
                                              (Wave) regarding CIP deliverables (1.5); email to S. Kohli
                                              (Wave) regarding follow-up questions (.4); follow-up calls
                                              with G. Weiner regarding same (1.0); review discovery
                                              materials provided by S. Kohli (Wave) and D. Smith (Wave)
                                              (3.5)
01/05/21             E Schwartz               Assist with drafting of response to CIP objection to cure                  .20
                                              amount
01/05/21             E Schwartz               Develop strategy regarding motion to compel production of                  .60
                                              documents and attendance at deposition against CIP
01/05/21             M Abdul-Jabbar           Participate in call with D. Smith (Wave), S. Kohli, and J.                6.20
                                              Miller relating to declarations and related materials (0.3);
                                              confer with J. Miller and S. Kohli regarding facts for letter
                                              brief in lieu of motion to compel (1.7) and draft letter brief
                                              (4.2)
01/05/21             J Mendenhall             Review questions about whether Tallwood is a US persons for                .30
                                              CFIUS purposes
01/06/21             E Schwartz               Revise motion to compel CIP to comply with discovery                      2.30
                                              requests
01/06/21             M Abdul-Jabbar           Confer with J. Miller, G. Weiner and E. Schwartz regarding                4.20
                                              discovery dispute (0.5); revise draft letter brief in lieu of
           Case: 20-50682         Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47                Page 45
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                     Narrative                                                             Hours
                                              motion to compel (3.7)
01/07/21             E Schwartz               Prepare for (.1) and conduct (.5) meet-and-confer call with CIP         .60
                                              regarding discovery
01/07/21             E Schwartz               Revise letter brief in support of motion to compel                     1.70
01/07/21             M Abdul-Jabbar           Research expedited discovery issues relating to bankruptcy             3.10
                                              proceedings in the Ninth Circuit (1.1); review correspondence
                                              with opposing counsel and incorporate revisions from E.
                                              Schwartz into letter brief in lieu of motion to compel (2.0)
01/08/21             M Abdul-Jabbar           Finalize draft letter brief in lieu of motion to compel (0.4);          .70
                                              confer with team regarding same (0.3)
01/08/21             E Schwartz               Strategy session regarding CIP discovery                                .30
01/08/21             AB Talai                 Call with J. Miller re strategy for appeal from bankruptcy              .20
                                              court's denial of objection to Avago claim
01/11/21             J Miller                 Prepare for call with A. Talai regarding outline (.2); call with       2.70
                                              A. Talai regarding comments to outline (1.0); revise outline
                                              (1.5)
01/11/21             J Miller                 Prepare outline of issues for E. Schwartz for CIP discovery            3.10
                                              conference (1.3); call with E. Schwartz regarding same (.5);
                                              hearing on discovery dispute (.8); follow-up call with E.
                                              Schwartz, S. Newman, and G. Weiner regarding same (.5)
01/11/21             M Abdul-Jabbar           Review correspondence relating to discovery dispute hearing             .50
                                              and new timing requirements for submitting discovery
01/11/21             E Schwartz               Prepare for (1.8) and attend (1.0) hearing on the section              2.80
                                              365(b)(1)(b) dispute with CIP and scheduling of related
                                              discovery
01/11/21             E Schwartz               Strategy session regarding CIP and Andes dispute                        .40
01/11/21             E Schwartz               Analysis of potential mediators for CIP dispute                         .50
01/11/21             S Newman                 Conference with E. Schwartz re litigation issues                        .50
01/11/21             AB Talai                 Revise outline of opening brief re appeal from denial of               2.60
                                              objection to claim of Avago (1.6); call J. Miller re strategy for
                                              opening brief re appeal from denial of objection to claim of
                                              Avago (1.0)
01/12/21             J Miller                 Review emails from CIP regarding license request (.2);                 4.90
                                              Respond to email regarding mediators (.1); respond to email
                                              from Tallwood regarding CIP (.2); call with R. Harris
                                              (Tallwood) and Sidley team regarding CIP (.3); review
                                              discovery served by CIP (.7); call with G. Weiner and E.
                                              Schwartz regarding same (.3); email E. Blufer regarding
                                              question relating to discovery (.1); emails to B. Partridge
                                              (SCP), S. Kohli, and P. Kelly regarding necessary information
           Case: 20-50682         Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47             Page 46
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                     Narrative                                                            Hours
                                              (.4); review dropbox for information responsive to discovery
                                              requests (2.6)
01/12/21             S Kelly                  Respond to questions from J. Miller re: documents to produce           .20
                                              to CIP in response to their request
01/12/21             E Schwartz               Telephone conference with R. Harris (Tallwood) regarding               .30
                                              status of CIP dispute and discovery
01/12/21             E Schwartz               Analyze document requests and interrogatories from CIP and            1.00
                                              begin to formulate responses thereto
01/13/21             J Miller                 Prepare responses to CIP interrogatories (3.4); call with P.          5.80
                                              Kelly, E. Schwartz, and M. Abdul-Jabbar regarding same
                                              document production (.5); prepare list of custodians, search
                                              terms, and privilege terms (1.3); follow-up call with P. Kelly,
                                              E. Schwartz, and M. Abdul-Jabbar regarding discovery (.6)
01/13/21             M Abdul-Jabbar           Review CIP requests for production and discuss with P. Kelly          1.10
                                              and J. Miller in connection with responding to requests
01/13/21             S Kelly                  Participate in calls with E. Schwartz, J. Miller re: responding to    2.00
                                              Requests for Production from CIP and prior work done in
                                              producing documents (1); review CIP Requests for Production
                                              and comment on where materials might be found (.8); review
                                              search terms used to identify documents and suggest edits to
                                              search term list (.2)
01/13/21             E Schwartz               Strategy session regarding collection, review, and production         1.00
                                              of documents to CIP
01/13/21             AB Talai                 Conduct legal research re liquidated damages provisions for           1.70
                                              appeal from denial of objection to Avago claim
01/14/21             J Miller                 Call with A. Talia regarding Avago appellate brief (1.2); draft       1.50
                                              fact section (.3)
01/14/21             J Miller                 Complete draft responses for interrogatories (3.1); prepare           9.20
                                              chart for client with information still needed (1.6); coordinate
                                              with and instruct litigation support team regarding requested
                                              production (1.6); review documents for production (2.9)
01/14/21             S Kelly                  Revise responses to CIP's interrogatories (1.9); respond to           2.20
                                              questions from J. Miller and litigation support re: creating
                                              search terms, loading documents for review, and production to
                                              CIP (.3)
01/14/21             E Schwartz               Work on responses to CIP's written discovery                          2.50
01/14/21             M Abdul-Jabbar           Analyze requests for production and interrogatories and related       2.20
                                              correspondence (1.6); review draft of stipulated protective
                                              order and provide comments regarding same (0.6)
01/14/21             AB Talai                 Conduct legal research re liquidated damages provisions for           2.90
                                              appeal from denial of Avago claim (1.7); call with J. Miller re
           Case: 20-50682         Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 47
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                     Narrative                                                             Hours
                                              strategy for appeal from denial of Avago claim (1.2)
01/15/21             J Liu                    Teleconference with J. Miller re redaction strategy of IP               .20
                                              Download Reports for upcoming document production
01/15/21             J Liu                    Redact re IP Download Reports in preparation for upcoming              5.50
                                              document production
01/15/21             J Liu                    Draft reference index of terms re redaction of IP Download              .20
                                              Reports for upcoming document production
01/15/21             J Miller                 Review documents for production (6.3); coordinate with                10.20
                                              litigation support on production (.4); call with E. Schwartz
                                              regarding production (.1); prepare discovery memo regarding
                                              interrogatory document redactions (.8); call with J. Liu
                                              regarding same (.2); review J. Liu's preliminary redactions and
                                              provide comments on same (.3); draft response to B. Kornberg
                                              (CIP) regarding protective order (.2); draft response to S. Kohli
                                              (Wave) and D. Smith (Wave) regarding interrogatory responses
                                              (.1); analyze CIP's document production (1.8)
01/15/21             J Miller                 Call with A. Talai regarding Avago appeal (.2); review                  .60
                                              research from M. Abdul-Jabbar (.3); call with M. Abdul-Jabbar
                                              regarding same (.1)
01/15/21             P Santos                 Correspondence with J. Miller, J. Liu re discovery projects             .40
01/15/21             M Abdul-Jabbar           Research motion for extension requirements (1.9); confer with          2.50
                                              J. Miller and A. Talai regarding case law, litigation strategy
                                              and pending draft motion (0.6)
01/16/21             P Santos                 Download for distribution CIP's response to request for                 .70
                                              document production (.5); correspondence with SA team re
                                              same (.2)
01/16/21             M Abdul-Jabbar           Analyze case law relating to motion for extension (0.6); review        1.00
                                              draft filings in connection with same (0.4)
01/17/21             J Miller                 Analyze supplemental production (.4); review documents for             4.30
                                              production (3.9)
01/18/21             J Miller                 Call with A. Talai regarding extension motion (.2); provide             .40
                                              comments on same (.2)
01/18/21             AB Talai                 Draft motion for extension of time to file opening brief re            2.70
                                              appeal from court's denial of objection to Avago claim
01/18/21             E Schwartz               Attend meet and confer call with CIP                                    .50
01/19/21             J Miller                 Call with S. Kohli (Wave) and D. Smith (Wave) regarding                6.30
                                              interrogatories (.7); draft follow-up email to Sidley CIP team
                                              regarding same (.4); email D. Smith (Wave) questions
                                              regarding IP terms (.4); calls with E. Schwartz regarding meet
                                              and confer (1.0); prepare comprehensive agenda with notes
                                              regarding meet and confer items (.5); meet and confer with B.
           Case: 20-50682         Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47              Page 48
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                     Narrative                                                               Hours
                                              Kornberg (CIP) and E. Schwartz regarding discovery items
                                              (1.7); follow up with E. Schwartz regarding same (.6); emails
                                              to potential mediators regarding available dates (.1); update to
                                              G. Weiner regarding status (.2); review outstanding issues
                                              following meet and confer (.4); email to L. Chen (Sidley -
                                              Shanghai) regarding assistance on project (.3)
01/19/21             J Liu                    Complete redactions re IP Download Reports in preparation for            3.50
                                              upcoming document production
01/19/21             J Liu                    Confer with J. Miller re redaction in preparation for document            .10
                                              production
01/19/21             M Abdul-Jabbar           Participate in litigation strategy discussion with G. Weiner and          .20
                                              E. Schwartz in connection with discovery and Avago appeal
01/19/21             S Kelly                  Review filings in Canyon Bridge litigation (.2); draft                    .40
                                              correspondence to S. Newman, S. Brody, G. Weiner re: filings
                                              in Canyon Bridge litigation (.1); review correspondence re:
                                              production from CIP (.1)
01/19/21             E Schwartz               Prepare for (1.8) and attend (1.0) meet and confer call with CIP         2.80
01/19/21             P Santos                 Correspondence with J. Miller, G. Wiener, A. Talai re district           4.10
                                              court filing (.6); prepare pleading for filing (1.9); efile notice of
                                              appearance and motion to extend (.5); prepare proposed order
                                              (.2); correspondence with Clerk re same (.2); process courtesy
                                              copy for court (.5); update data room for appeal documents (.3)
01/19/21             GG Weiner                Ccorrespondence with Avago counsel re appeal (.3);                       2.00
                                              correspondence with SA team re Avago appeal (.3); review
                                              extension motion and related pleadings (.5); correspondence
                                              with SA team re CIP settlement and related mediation (.5);
                                              finalize motion re appeal (.2); direction to P. Santos re
                                              extension motion (.2)
01/20/21             S Kelly                  Draft correspondence to J. Miller re: Canyon Bridge litigation            .10
01/20/21             J Miller                 Review documents for production (.5); analyze deposition                 8.60
                                              topics from CIP (.6); draft email to E. Schwartz regarding
                                              topics for objection, basis of objection, and proposed
                                              designations (.8); coordinate with case manager for mediator
                                              regarding scheduling (.2); draft deficiency letter relating to
                                              production (5.1); review production closely for deposition
                                              preparation (1.4)
01/20/21             P Santos                 Correspondence with J. Miller re status of filed copies for court         .40
                                              and entered order
01/20/21             GG Weiner                Correspondence with R. Harris (Tallwood) re status on CIP                 .50
                                              negotiations (.1); correspondence with SA team re CIP
                                              mediation (.4)


           Case: 20-50682         Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47              Page 49
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                   Narrative                                                            Hours
01/21/21             J Miller               Review documents for deposition preparation (6.4); draft email       13.00
                                            to E. Schwartz and G. Weiner regarding material new
                                            information (.6); calls with E. Schwartz regarding CIP
                                            litigation fact and law summary (3.4); call with G. Weiner
                                            regarding CIP (.8); draft email to Sidley team regarding new
                                            facts (1.0); analyze to provide comments on deliverables list
                                            from D. Smith (Wave) (.8)
01/21/21             L Chen                 Review the Chinese documents for CIP United (1.0); revise the         1.50
                                            summary for US counsel (.5)
01/21/21             S Kelly                Participate in call with J. Miller re: information learned             .50
                                            regarding CIP and next steps to addressing same (.2); review
                                            summary of information discovered regarding CIP sent by J.
                                            Miller (.2); review Canyon Bridge docket in preparation for
                                            hearing (.1)
01/21/21             M Abdul-Jabbar         Review briefing in connection with due diligence review of            1.70
                                            documents responding to request for production
01/21/21             E Schwartz             Review materials relating to CIP dispute in preparation for           4.70
                                            upcoming depositions, and strategy session regarding same
01/21/21             J Mendenhall           Review CFIUS issues related to CIP settlement                          .20
01/21/21             Y Sheng                Cummarize the Chinese documents to identify if they are               3.20
                                            related to dispute
01/22/21             J Miller               Call with G. Weiner regarding CIP (.2); emails with Sidley            6.30
                                            team regarding CIP new information (.4); call with G. Weiner
                                            regarding deposition (.4); review edits to deficiency letter (.2);
                                            participate in initial mediation call with Judge Newsome (.5);
                                            follow-up with E. Schwartz (.1); analyze CIP new information
                                            for call (1.0); call with Sidley team regarding CIP new
                                            information (.6); follow-up call with J. Fernandez (.2);
                                            summarize items needed for mediation and coordinate with
                                            mediation parties regarding same (.5); call with E. Schwartz
                                            regarding CIP next steps (.2); call with D. Smith (Wave) and J.
                                            Fernandez regarding deliverables (1.1); follow up with J.
                                            Fernandez and G. Weiner regarding same (.5); respond to
                                            Sidley team emails regarding CIP issues (.6)
01/22/21             J Miller               Email A. Talai proposed timeline for appeal (.2); call with A.         .50
                                            Talai regarding briefing schedule (.3)
01/22/21             L Chen                 Review the Chinese documents for CIP United (.7); email to            1.00
                                            US counsel (.3)
01/22/21             AB Talai               Call with J. Miller re strategy for opening brief re appeal from       .30
                                            court's denial of objection to Avago claim
01/22/21             S Kelly                Participate in call with S. Newman, J. Mendenhall, J.                  .60
                                            Fernandez, J. Miller, and G. Weiner re: new information
           Case: 20-50682       Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 50
                                                      of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                     Narrative                                                           Hours
                                              discovered on CIP and next steps in addressing same
01/22/21             J Fernandez              Analyze export concerns with CIP settlement                          1.30
01/22/21             J Fernandez              Prepare for (0.2) and participate in (0.8) telephone conversation    1.00
                                              with Wave engineering personnel regarding CIP settlement
01/22/21             J Fernandez              Discuss export risks and next steps for CIP settlement with G.        .80
                                              Weiner and J. Miller
01/22/21             J Fernandez              Discuss export concerns over CIP settlement with J. Miller, J.        .80
                                              Mendenhall, S. Fronk, C. Persons, G. Weiner, S. Newman, P.
                                              Kelly, E. Schwartz and E. Blufer
01/22/21             M Abdul-Jabbar           Analyze specific requests for production (0.6), and conduct          3.80
                                              diligence review of correspondence and related documents in
                                              connection with pending discovery requests (3.2)
01/22/21             E Schwartz               Prepare (.3) for and attend (.5) mediation conference                 .80
01/22/21             E Schwartz               Analysis of new evidence of breach and next steps                    1.00
01/22/21             J Mendenhall             Call with Sidley team to discuss CFIUS and export control            1.20
                                              issues related to CIP license; review background on same
01/22/21             Y Sheng                  Review the translation of Chinese press release                      1.00
01/22/21             Y Sheng                  Conduct IP research of CIP united and its subsidiaries               1.00
01/23/21             J Fernandez              Draft guidance on due diligence of Chinese counterparties             .50
01/23/21             Y Sheng                  Further conduct IP research of founders of CIP united and            2.00
                                              relevant technology
01/25/21             J Miller                 Coordinate with parties on joint appendix (.3); review               4.60
                                              documents for production (1.0); calls with E. Schwartz
                                              regarding to prepare for meet and confer (.8); meet and confer
                                              with E. Schwartz and B. Kornberg (CIP) (.7); follow-up with
                                              G. Weiner re same (.5); coordinate with parties on deposition
                                              date and topics, mediator agreement, and certified translations
                                              (.9); prepare joint appendix (.4)
01/25/21             E Schwartz               Strategy session regarding mediation                                  .50
01/25/21             E Schwartz               Prepare for (.5) and conduct (.5) meet-and-confer regarding          1.00
                                              depositions
01/25/21             J Fernandez              Provide export guidance regarding restricted parties                  .50
01/25/21             M Abdul-Jabbar           Analyze issues of privilege in connection with review of Wave        4.20
                                              Computing employee emails, documents and attachments in
                                              connection with requests for production
01/26/21             P Santos                 Prepare mediation binder for mediator per J. Miller (1.1);           3.70
                                              prepare Sharefile data room for access by participants in
                                              mediation (1.0); correspondence with J. Miller re same (.3);

           Case: 20-50682         Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 51
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                     Narrative                                                             Hours
                                              prepare binder for S. Newman re same (.4); analysis of
                                              correspondence from J. Miller re summary of mediation update
                                              (.2); update case calendar re same (.3); update ShareFile per J.
                                              Miller (.4)
01/26/21             E Schwartz               Review key documents in preparation for depositions of CIP              .50
                                              principals
01/26/21             J Fernandez              Prepare for (0.8) and participate in (0.5) telephone conversation      1.30
                                              with Hogan Lovells regarding CIP settlement
01/26/21             M Abdul-Jabbar           Conduct due diligence review of company email                          3.50
                                              correspondence and attachments to identify documents for
                                              production and use for deposition materials (2.9); draft brief
                                              summary of each document (0.6)
01/27/21             J Miller                 Draft mediation statement (8.6); call with Committee,                 18.20
                                              Tallwood, and CIP regarding settlement (1.0); calls with G.
                                              Weiner regarding mediation statement (.4); call with E.
                                              Schwartz regarding open items for CIP litigation (.5); call with
                                              M. Abdul-Jabbar regarding document review (.5); revise
                                              mediation statement (4.2); review translated documents (.7);
                                              review and summarize mediation statements from CIP and the
                                              Committee (1.4); coordinate with Sidley parties regarding depo
                                              prep open items (.6); coordinate with deposition witnesses
                                              regarding depo prep open items (.3)
01/27/21             E Schwartz               Prepare for deposition prep with L. Perkins                             .30
01/27/21             E Schwartz               Analysis of mediation brief                                            1.30
01/27/21             E Schwartz               Attend settlement discussion with CIP and Tallwood                     1.40
01/27/21             M Abdul-Jabbar           Review CIP United's notices of depositions and discovery               7.00
                                              requests (1.0); analyze 500 documents in connection with
                                              production requests (4.6); confer with J. Miller regarding
                                              production and pending discovery (0.5); begin draft response to
                                              requests for production (0.9)
01/27/21             S Newman                 Prepare for (.3) and participate in (1.2) conference with              1.50
                                              Committee, CIP & Tallwood re settlement
01/28/21             J Miller                 Call with P. Kelly and E. Schwartz regarding litigation open           9.60
                                              items (.5); follow up call with P. Kelly (.2); review documents
                                              for production (1.9); prepare D. Smith (Wave) for deposition
                                              (1.0); call with P. Kelly re: S. Kohli (Wave) deposition prep
                                              (.3); call with G. Weiner regarding open litigation items
                                              needing assistance (.5); call with Judge R. Newsome
                                              (mediator) regarding mediation (.5); prepare L. Perkins (Wave)
                                              for deposition (1.0); call with R. Harris (Tallwood), B.
                                              Kornberg (CIP), R. Wynne (Committee), Judge R. Newsome
                                              (mediator), and S. Newman regarding settlement (.6); review
                                              and respond to Sidley team emails regarding doc review, depo
           Case: 20-50682         Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47              Page 52
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                     Narrative                                                           Hours
                                              prep and mediation for CIP (1.4); follow up call with S.
                                              Newman regarding settlement (.2); coordinate with P. Santos
                                              for mediation binder for S. Newman (.6); emails to B.
                                              Kornberg (CIP) to set deposition time (.3); run QC on all
                                              responsive documents (.6)
01/28/21             A Gumport                Conference call with G. Weiner and K. Lay re document                5.00
                                              production for CIP dispute (0.5); review documents for
                                              relevance and privilege for document production for CIP
                                              dispute (4.2); correspondence with G. Weiner, J. Miller, P.
                                              Kelly, M. Abdul-Jabbar, K. Lay, and A. Chung re document
                                              review for CIP dispute (0.3)
01/28/21             P Santos                 Correspondence (.3) and call (.3) with G. Mason (JAMS                2.30
                                              mediation) re mediation; correspondence with J. Miller re same
                                              (.3); prepare internal mediation binder index per J. Miller (1.4)
01/28/21             E Schwartz               Prepare for deposition of Rosemary Ho                                2.00
01/28/21             E Schwartz               Deposition preparation session with D. Smith (Wave)                  1.10
01/28/21             E Schwartz               Deposition preparation session with L. Perkins                       1.40
01/28/21             E Schwartz               Revise responses and objections to deposition notices served         1.30
                                              by CIP
01/28/21             E Schwartz               Analyze document production issues                                    .50
01/28/21             E Schwartz               Revise responses and objections to requests for production of        1.20
                                              documents served by CIP
01/28/21             S Kelly                  Revise responses and objections to CIP's requests for               10.40
                                              production (3.8); review documents and mark for production to
                                              CIP (3.4); participate in deposition preparation for L. Perkins
                                              (1.3); revise responses and objections to deposition requests
                                              from CIP (.6); participate in call with E. Schwartz and J. Miller
                                              re: discovery responses and steps to complete discovery (.5);
                                              participate in call with J. Miller re: completing document
                                              review (.3); participate in call with J. Miller re: written
                                              discovery responses and objections (.3); prepare for call on CIP
                                              discovery (.1); prepare for deposition preparation with L.
                                              Perkins (.1)
01/28/21             L Chen                   Emails to US counsel re Brite Semiconductor's business                .30
                                              information
01/28/21             K Lay                    Confer with G. Weiner and A. Gumport re: document                    5.90
                                              production (.7); review background materials re: document
                                              production (.3); review document production (4.9)
01/28/21             M Abdul-Jabbar           Review over 800 emails and related attachments in connection        11.00
                                              with production (5.8); draft debtor's response to request for
                                              production (3.9); draft response to notices of deposition ();
                                              correspond with team regarding litigation strategy in
           Case: 20-50682         Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 53
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                     Narrative                                                            Hours
                                              connection with upcoming depositions (1.3)
01/28/21             S Newman                 Prepare for (.3) and participate in (1.2) board meeting               1.50
01/28/21             S Newman                 Prepare for (.4) and participate in mediation call (1.1)              1.50
01/28/21             Y Sheng                  Advice on the company information re Brite Semiconductor               .90
01/29/21             S Newman                 Conference with G. Weiner re settlement                                .50
01/29/21             S Newman                 Conference with J.L. Miller re settlement                              .60
01/29/21             S Newman                 Revise settlement term sheet                                           .40
01/29/21             J Miller                 Quality control check documents for production (9.4); prepare        18.70
                                              documents for production (2.7); revise and finalize
                                              interrogatories (1.9); emails with P. Santos and deponents to set
                                              up deposition with court reporter (.4); emails regarding
                                              deposition prep (.7); call with Tallwood, Committee, CIP, and
                                              Debtors regarding settlement of CIP dispute (.5); negotiate with
                                              Tallwood and CIP, separately, regarding settlement terms (3.1)
01/29/21             E Schwartz               Revise interrogatory responses to CIP                                 1.00
01/29/21             E Schwartz               Analysis of document production to CIP                                 .70
01/29/21             S Kelly                  QC production to CIP for privilege (1.5); correspond with             6.60
                                              litigation support re: running productions, documents to
                                              include in productions, and requirements for productions and
                                              metadata (1.2); review documents relevant to CIP litigation in
                                              preparation for deposition preparations (1.2); review and revise
                                              interrogatory responses (1); draft cover email for production to
                                              CIP (.4); revise objections and responses to CIP requests for
                                              production (.4); revise objections and responses to CIP
                                              deposition notices (.3); QC redactions for privilege to
                                              documents (.3); participate in call with E. Schwartz re:
                                              production to CIP (.2); participate in call with J. Miller re:
                                              production to CIP (.1)
01/29/21             P Santos                 Correspondence with G. Weiner, S. Newman re Newman                    3.20
                                              mediation binder (.2); correspondence with G. Mason (JAMS
                                              Mediation) re mediation deposit issue (.7); correspondence
                                              with J. Miller, E. Quintos re same (.4); coordinate with court
                                              reporter re depositions for February 2 thru 5 (.4);
                                              correspondence with J. Miller, D. McClintock re same (.3);
                                              follow-up correspondence with SA Team and court reporter re
                                              depositions for February 2 thru 5 (.8); review case calendar re
                                              same (.4)
01/29/21             E Schwartz               Prepare for deposition of R. Ho                                       3.00
01/29/21             M Abdul-Jabbar           Draft responses and objections to notices of deposition and           6.30
                                              review edits to same (2.8); review partially-privileged emails
                                              and attachments and apply redactions to same (.8); analyze hot
           Case: 20-50682         Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47            Page 54
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                     Narrative                                                          Hours
                                              documents in connection with deposition preparation (2.7)
01/30/21             S Kelly                  Participate in deposition preparation session of L. Perkins          3.10
                                              (1.9); QC and review production (.4); draft correspondence to
                                              litigation support re: running productions (.3); research
                                              sublicense to Huawei for interrogatory responses (.3); revise
                                              cover email for production to CIP (.2)
01/30/21             L Chen                   Correspondence with Sidley US counsel re tax of license fees          .30
01/30/21             E Schwartz               Prepare for (1) and attend (1.5) L. Perkins deposition prep          2.50
01/30/21             S Newman                 Conference with J.L. Miller re mediation with Judge Newsome          1.00
01/31/21             S Kelly                  Revise written discovery responses to CIP in response to their       1.10
                                              requests (.9); draft correspondence to CIP serving written
                                              discovery and documents (.2)
01/31/21             S Newman                 Conference with G. Weiner re mediation preparation                   1.00
01/31/21             S Newman                 Pre-call with J.L. Miller re mediation                                .50
01/31/21             S Newman                 Wave mediation call with B. Kornberg (CIP)                           1.30
01/31/21             S Newman                 Wave mediation call with R. Harris (Tallwood)                         .80
01/31/21             S Newman                 Mediation call with R. Wynn                                           .80
01/31/21             S Newman                 Prepare for (.3) and participate in (1.1) settlement conference      1.40
01/31/21             CM Persons               Review pleadings regarding Avago situation/appeal and                1.10
                                              potential GUC vote for plan (1.0); call with K. Lay regarding
                                              research for Avago claim (0.1)
01/31/21             J Fernandez              Prepare export questionnaire for CIP                                 1.00
                                                                                                Task Subtotal    351.20
                                              016 Meetings and Communications with Creditors
01/19/21             J Miller                 Return phone call of counsel for G. Corona regarding voting           .30
                                              question (.1); return phone call of Fair Harbor Capital
                                              regarding plan toggle question (.1); emails to S. Newman
                                              regarding same (.1)
                                                                                                Task Subtotal       .30




           Case: 20-50682         Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 55
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                           Hours
                                             020 Plan and Disclosure Statement
01/04/21             GG Weiner               Correspondence with J. Mendenhall re CFIUS check-in (.2);            4.60
                                             call with SA team re CFIUS issues (.3); correspondence with
                                             SA team re various cure objections (.4); correspondence with
                                             Tallwood counsel re plan supplement items (.5);
                                             correspondence with SCP team re plan issues (.8); analyze plan
                                             and related documents (1.1); correspondence with Drawbridge
                                             counsel re plan supplement issues (.2); correspondence with
                                             Donlin re voting report (.3); correspondence with committee re
                                             plan voting (.2); correspondence with SA team re plan voting
                                             issues (.6)
01/04/21             JP Roth                 Conduct legal research re: confirmation brief (1.3); draft same      2.30
                                             (1.0)
01/05/21             P Santos                Correspondence from J. Burlacu (Donlin) re G. Weiner                  .30
                                             questions/comments re voting tabulation (.2); correspondence
                                             from re J. Burlacu (Donlin) current vote tabulation (.1)
01/05/21             J Hoffman               Initial review of liquidating trust agreement (0.2);                  .50
                                             correspondence with Sidley team re: revised plan strategy
                                             (0.1); review, revise fifth amended plan (0.2)
01/05/21             JP Roth                 Draft confirmation brief (1.8); conduct diligence re: conditions     2.30
                                             precedent to effectiveness of plan (0.3); draft analysis re: same
                                             in response to question from G. Weiner (0.2)
01/05/21             GG Weiner               Analyze voting report (.4); correspondence with Donlin re            3.00
                                             voting report (.3); correspondence with SA team re voting
                                             issues and related research (.4); correspondence with
                                             committee re voting analysis (.2); correspondence with SA
                                             team re plan term sheet (.3); analyze issues in plan term sheet,
                                             plan and related documents (.9); correspondence with
                                             committee counsel re liquidating trust agreement (.1);
                                             correspondence with SCP re revised plan (.4)
01/06/21             CM Persons              Call with J. Hoffman, S. Newman, J. Roth regarding voting             .50
                                             results {partial}
01/06/21             J Miller                Participate in call with Sidley team regarding plan voting            .80
01/06/21             JP Roth                 Participate in call with G. Weiner, S. Newman, J. Miller, J.         6.70
                                             Hoffman, C. Persons and A. Gumport re: status and strategy re:
                                             plan voting (0.8); revise master spreadsheet tracker re same
                                             (0.5); draft tracker for SCP team (1.2); confer with G. Weiner
                                             and C. Persons re: outstanding questions re: draft of fifth
                                             amended plan (0.3); revise same in preparation for circulation
                                             to the committee (1.6); call with G. Weiner, J. Hoffman, J.
                                             Miller, C. Persons, B. Partridge (SCP), and M. Staglik (SCP)
                                             re: plan feasibility and cure cost issues (1.1); revise plan to
                                             reflect discussion with SCP team (1.2)
           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47            Page 56
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
01/06/21             J Hoffman               Analyze liquidating trust agreement, plan, overbid terms (0.6);       2.90
                                             research re: liquidating trust (0.7) call with Debtor, UCC,
                                             Tallwood teams to discuss Plan finance documents (1.2);
                                             analyze plan and DS for post-confirmation contract treatment
                                             (0.2); correspondence with SCP team re: DS, plan projections
                                             (0.1); analyze terms of plan, DS re: post-confirmation KERP
                                             provisions (0.1)
01/06/21             GG Weiner               Correspondence with client re plan voting status (.3); confer         3.30
                                             with SCP team re plan issues (.8); correspondence with
                                             Drawbridge counsel re assumption issues (.3); correspondence
                                             with R. Harris (Tallwood) re plan supplement materials (.7);
                                             correspondence with SCP team re solicitation (.6);
                                             correspondence with SA team re revisions to plan (.4);
                                             correspondence with SA team re plan supplement issues (.2)
01/07/21             J Hoffman               Revise fifth amended plan (0.3); correspondence with J. Roth          4.10
                                             re: FN revisions to plan (0.1); advise Sidley team of LTA, plan
                                             discrepancies (0.3); review, revise liquidating trust agreement
                                             (2.2); research in connection with liquidating trust agreement
                                             (0.8); correspondence with Sidley tax team re: inquiry from tax
                                             provisions of LTA (0.2); provide supporting document to tax
                                             team in connection with review of LTA (0.2)
01/07/21             GG Weiner               Correspondence with SA team re contract and other plan                2.50
                                             supplement issues; (1.2) correspondence with Synopsys
                                             counsel re plan issue (.2); correspondence with SCP team plan
                                             issues; review plan requirements (1.1)
01/07/21             JP Roth                 Confer with C. Persons re: plan revisions (0.6); confer with G.       4.70
                                             Weiner re: plan language re: accounts receivable (0.4); revise
                                             same to reflect G. Weiner comments (0.4); confer with SCP
                                             team via email re: same (0.3); review revised draft of
                                             liquidating trust agreement (0.8); provide comments re: same
                                             (0.4); revise plan to reflect terms of liquidating trust agreement
                                             (0.8); analyze SCP comments re: fifth amended plan (0.5);
                                             revise same to incorporate SCP comments (0.5)
01/08/21             JP Roth                 Analyze comments from J. Hoffman and B. Partridge (SCP) re:           4.60
                                             fifth amended plan (1.2); revise same to reflect comments
                                             (1.5); confer with Hogan team and R. Harris (Tallwood
                                             counsel) re: same (1.1); confer with R. Harris (Tallwood
                                             counsel) re: plan releases (0.8)
01/08/21             J Hoffman               Analyze fifth amended plan (0.5); draft revisions to same (0.2);      2.50
                                             correspondence with UCC team re: status of plan supplement
                                             docs (0.1); review draft amortization schedule (0.2); facilitate
                                             negotiations regarding liquidating trust agreement (0.3); revise
                                             liquidating trust agreement (0.6); revise schedule of retained
                                             causes of action (0.4); analyze revisions to renewed sale
                                             motion (0.2)
           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 57
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
01/08/21             GG Weiner               Correspondence with SA team re plan supplement (.5);                   .80
                                             correspondence with P. Gilhuly (Latham) re Avago assumption
                                             question (.1); correspondence with Tallwood re information for
                                             plan supplement (.2)
01/09/21             J Hoffman               Correspondence with Sidley team re: confirmation order (0.1);          .70
                                             correspondence with Hogan team re: service of plan and plan
                                             supplement (0.2); participate on internal call (in part) re: terms
                                             of plan finance docs (0.2); confer with Sidley finance regarding
                                             terms of liquidating trust agreement (0.2)
01/09/21             GG Weiner               Correspondence with SA team re plan supplement information             .40
01/09/21             JP Roth                 Analyze Committee response to Sidley markup of plan                    .40
                                             supplement schedule of retained causes of action (0.2); confer
                                             with S. Newman re: same (0.1); respond to E. McNeilly re:
                                             same (0.1)
01/10/21             CM Persons              Call with V. Sekhon, B. Bruce, M. Walker regarding litigation          .60
                                             trust agreement (0.5); call with J. Hoffman regarding litigation
                                             trust agreement provisions (0.1)
01/10/21             N Enfield               Email with J. Hoffman re: liquidating trust agreement                  .10
01/10/21             J Hoffman               Call with B. Bruce, M. Walker, C. Persons re: voting rights           1.90
                                             under liquidating trust agreement (0.8); call with corporate
                                             team re: liquidating trust agreement rights (0.5); revise
                                             liquidating trust agreement (0.3); research language re: GUC
                                             note provision in LTA (0.3)
01/10/21             GG Weiner               Correspondence with SA team re plan supplement documents               .10
01/10/21             JP Roth                 Participate in call with Hogan team, Dundon team, SCP team,           1.70
                                             R. Harris (Tallwood counsel), S. Newman, C. Persons, B.
                                             Bruce, P. Jenka, M. Walker, and J. Hoffman re: revised plan
                                             and plan supplement financing documents (1.4); participate in
                                             follow-up strategy and planning call with C. Persons, B. Bruce,
                                             J. Hoffman, M. Walker, and B. Partridge (SCP) (0.3)
01/11/21             J Miller                Draft Notice of Plan Supplement                                        .50
01/11/21             P Santos                Correspondence with J. Hoffman, J. Burlacu (Donlin), G.                .60
                                             Weiner re voting tabulation, deadline and certificate
01/11/21             J Hoffman               Analyze revisions from UCC to Liquidating Trust Agreement             7.20
                                             (0.9); research in connection with language, restrictions in LTA
                                             (0.7); revise liquidating trust agreement (2.1); prepare various
                                             plan supplements for filing (1.2); revise schedule of retained
                                             causes of action (0.3); research in connection with schedule of
                                             retained causes of action (0.4); correspondence with SCP team
                                             re: schedule of retained causes of action (0.2); facilitate
                                             negotiations with UCC re: terms of LTA (0.3); call with E.
                                             McNeilly re: schedule of retained causes of action (0.2);
           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 58
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                          Hours
                                             internal call with Sidley finance, BK teams to discuss terms of
                                             debt documents (0.3); draft potential provisions for agreement
                                             to resolve UCC, Tallwood's concerns (0.4); research service
                                             requirements for sale motion (0.2)
01/11/21             CM Persons              Provide comments to plan supplement documents (4.3); call           7.90
                                             with S. Newman regarding plan supplement documents (0.2);
                                             call with G. Weiner, J. Roth, J. Hoffman, J.L. Miller regarding
                                             plan supplement documents (0.4); call with B. Bruce, J. Roth,
                                             S. Newman, M. Walker regarding GUC note and lit trust
                                             documents (0.5); attention to correspondence of G. Weiner, B.
                                             Bruce, UCC, J. Roth, J. Hoffman, M. Walker, P. Santos
                                             regarding lit trust agreement and GUC Note (2.0); follow-up
                                             call with B. Bruce, J. Roth, G. Weiner, M. Walker regarding
                                             GUC note and lit trust documents (0.5)
01/11/21             JP Roth                 Revise sale motion to reflect comments from E. McNeilly             7.60
                                             (Hogan Lovells) (2.1); confer with G. Weiner and S. Newman
                                             re: sale motion and proposed order (1.5); confer with R. Harris
                                             (Tallwood), Hogan Lovells team, and White & Case team via
                                             email re: same (1.5); revise declaration in support of sale
                                             motion (2.2); confer with S. Prabhakar (Armory) re: same (0.3)
01/11/21             GG Weiner               Conference with SA team re plan supplement materials (.5);          5.80
                                             call with S. Newman re plan issues (.2); review materials for
                                             plan supplement (1.2); correspondence with J. Hoffman re
                                             contract schedules (.3); correspondence with SA team re plan
                                             supplement materials (.9); correspondence with Tallwood re
                                             plan supplement materials (.6); correspondence with SCP team
                                             re plan supplement materials (.8); review revised plan
                                             supplement materials (1.3)
01/11/21             JP Roth                 Confer with Nautech counsel re: plan confirmation and plan          2.50
                                             supplement status (0.5); call with B. Bruce, M. Walker, V.
                                             Sekhon, C. Persons, and J. Hoffman re: liquidating trust
                                             agreement and financing documents (2.0)
01/12/21             J Miller                Revise outline (.2); email Sidley team regarding appellant brief     .50
                                             (.1); draft fact section for brief (.2)
01/12/21             J Hoffman               Correspondence with HL team re: amended schedule of                 2.70
                                             retained causes of action (0.1); analyze revisions to LTA (0.2);
                                             revise LTA (0.3); draft second plan supplement notice (0.4);
                                             prepare second plan supplement for filing (0.5); advise B.
                                             Bruce of status of LTA negotiations (0.1); review trust
                                             manager resume for plan supplement (0.1); call with G. Weiner
                                             re: outstanding plan supplement requirements (0.2); advise tax
                                             team of status of plan and DS filings (0.1); correspondence
                                             with Sidley BK, finance teams re: terms of finance, LTA
                                             documents (0.3); facilitate negotiations with HL, Tallwood
                                             teams re: terms of plan supplement documents (0.4)
           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 59
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
01/12/21             J Hoffman               Correspondence with Sidley team re: plan supplement filing             .30
                                             strategy (0.2); review Tallwood issues list (0.1)
01/12/21             JP Roth                 Analyze confirmation brief precedent (2.0); conduct research          6.20
                                             re: same (2.5); draft confirmation brief (1.7)
01/12/21             S Newman                Conference with J.L. Miller re plan status                             .50
01/12/21             GG Weiner               Correspondence with committee counsel re plan supplement              2.50
                                             (.1); correspondence with SA team re plan issues (.4);
                                             correspondence with SCP team re voting status (.2);
                                             correspondence with SA team re contract schedule (.3);
                                             correspondence with SA team re liquidating trust agreement
                                             (.3); review liquidating trust agreement (.6); call with R. Harris
                                             (Tallwood) re plan issues (.1); call with S. Newman re
                                             liquidating trust agreement (.2); correspondence to J. Hoffman
                                             re revisions to revisions (.1); additional correspondence with
                                             SA team re liquidating trust agreement (.2)
01/13/21             J Miller                Call with B. Partridge (SCP), K. Santos (SCP), J. Hoffman, and        1.10
                                             G. Weiner regarding executory contract list (.8); follow-up call
                                             with G. Weiner regarding same (.1); prepare email for S.
                                             Newman regarding same (.2)
01/13/21             CM Persons              Review comments of UCC to plan and provide comments                   1.60
                                             (1.4); call with S. Newman regarding same (0.2)
01/13/21             JP Roth                 Aanalyze committee comments to draft fifth amended plan               4.50
                                             (1.5); confer with C. Persons re: same (0.4); revise same (2.6)
01/13/21             J Hoffman               Research in connection with confirmation order (0.5); review          2.20
                                             revisions from HL team to plan (0.2); revise fifth amended plan
                                             (0.3); begin drafting confirmation order (0.1); w inquiry from
                                             contract counterparty re: retained causes of action (0.1);
                                             correspondence with HL team re: schedule of retained causes
                                             of action (0.2); confer with G. Wiener re: same (0.1); draft
                                             analysis of plan supplement for contract counterparty (0.3);
                                             analyze plan language inquiry with contract counterparty; draft
                                             analysis for Sidley team re: same (0.2); analyze committee
                                             counterproposal for plan (0.2)
01/13/21             GG Weiner               Correspondence with Tallwood re contract schedule (.3); call          3.50
                                             with B. Partridge (SCP) re plan issues (.7); correspondence
                                             with SA and SCP teams re contract diligence project (1.0);
                                             correspondence with Drawbridge counsel re plan supplement
                                             (.1); correspondence with J. Hoffman re Drawbridge question
                                             (.1); review committee correspondence re plan issues (.1);
                                             correspondence with SA team re same (.2); review contract
                                             issues (.6); correspondence with SCP team re same (.4)
01/14/21             CM Persons              Review proposed revisions to Plan from UCC (1.1); call with           3.70
                                             G. Weiner, J. Roth, J. Hoffman, regarding plan comments from
           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 60
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                             Hours
                                             UCC (1.1); call with G. Weiner, J. Roth, S. Newman, Tallwood
                                             regarding plan comments from UCC (0.9); respond to
                                             correspondence of J. Hoffman, J. Roth regarding plan and
                                             litigation trust agreement (0.6)
01/14/21             JP Roth                 Call with C. Persons, G. Weiner, J. Hoffman, and J. Miller re:        10.00
                                             committee comments to plan (1.1); confer with SCP team re:
                                             priority tax claims section of plan (1.1); call with R. Harris, S.
                                             Newman, C. Persons, J. Hoffman, and G. Weiner re: revised
                                             plan (0.9); revise plan to reflect comments discussed on call
                                             (3.5); call with J. Weiner re: treatment of tax claims (0.5); draft
                                             confirmation brief (3.0)
01/14/21             J Hoffman               Call with G. Weiner (in part), C. Persons, J. Roth re: terms of        5.10
                                             plan and LTA (1.1); call with Sidley, Tallwood to discuss
                                             revised plan terms (0.9); analyze plan and LTA terms
                                             collectively (0.8); revise plan and LTA (1.5); correspondence
                                             with Sidley BK team re: terms of LTA (0.2); advise corporate,
                                             finance teams re: amended terms of LTA (0.1); confer with J.
                                             Miller, J. Roth re: GUC distribution terms (0.1); advise Sidley
                                             team of Tallwood Plan Bid closing requirement (0.1); confer
                                             with J. Roth re: Plan and LTA revisions (0.2); research re:
                                             GUC payments in LTA (0.1)
01/14/21             S Newman                Conference re plan process with J. Roth                                1.00
01/14/21             GG Weiner               Call with R. Harris (Tallwood) re plan issues (.2); analyze plan       5.30
                                             issues (.3) participate in conference with SA team re plan
                                             issues (1.0); call with S. Newman re plan issues (.5); call with
                                             debtor and Tallwood re plan issues (.9); follow up call with J.
                                             Roth (.2); call with J. Roth re plan issues (.3); correspondence
                                             with SCP team re contracts for plan supplement (.5);
                                             correspondence with SA team re vote status (.2); revise plan
                                             (.4); correspondence with SA and SCP team re tax issues
                                             arising regarding plan (.2); draft outline of contract issues
                                             related to plan for Tallwood (.6)
01/14/21             JP Roth                 Analyze purchase agreement language re: bankruptcy court                .90
                                             filings (0.2); draft summary analysis re: same for G. Weiner
                                             (0.2); confer with G. Weiner re: sale motion and plan (0.4)
01/15/21             JP Roth                 Revise fifth amended plan (4.5); provide comments re:                 11.40
                                             liquidating trust agreement (1.2); revise plan to conform to
                                             same (1.2); multiple conferences with G. Weiner, S. Newman,
                                             C. Persons and J. Hoffman re: new committee interpretation of
                                             plan term sheet (2.5 ); conduct diligence re: communications at
                                             time of execution of same (1.6); confer with UST re: voluntary
                                             write offs from second interim fee application (0.4)
01/15/21             CM Persons              Correspondence from J. Roth, G. Weiner regarding fifth                 1.00
                                             amended plan

           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47            Page 61
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                          Hours
01/15/21             GG Weiner               Call with SA and SCP team re tax issues under plan (1.5);          11.10
                                             analyze code provisions related to same (.8); review revised
                                             plan supplement documents (1.1); provide comments on
                                             liquidating trust agreement (.6); review revised plan (1.4);
                                             correspondence with SA team re revised plan (.7);
                                             correspondence with SA team re plan supplement documents
                                             (1.2); correspondence with SCP re contract issues (.6); calls
                                             with S. Newman re plan issues (.7); call with J. Roth re plan
                                             issues (.5); call with B. Partridge (SC) re plan issues (.5);
                                             additional calls with J. Roth re plan issues (partial with S.
                                             Newman) (1.2); correspondence with SCP re plan issues (.3)
01/15/21             J Hoffman               Revise liquidating trust agreement (1.4); confer Sidley team re:    3.30
                                             LTA and Plan terms (0.6); draft notice of redline for LTA
                                             (0.3); finalize LTA and redline for filing (0.2); correspondence
                                             with R. Harris (Tallwood) re: PSA (0.1); analyze terms of
                                             revised plan for corresponding changes to plan supplement
                                             documents (0.3); analyze revised plan model (0.4)
01/16/21             J Miller                Finish analyzing CIP's production of documents (3.4)                3.40
01/16/21             GG Weiner               Participate in Zoom meeting with Tallwood, counsel and              2.60
                                             debtor advisors re plan issues (1.5); follow up call with S.
                                             Newman re plan issues (.7); correspondence with J. Hoffman,
                                             J. Roth re plan supplement documents (.4)
01/16/21             J Hoffman               Call with Tallwood, SCP, Sidley teams to discuss terms of Plan      2.00
                                             and counterproposal (1.3); revise liquidating trust agreement
                                             (0.2); correspondence with HL team re: revised LTA (0.1);
                                             advise contract counterparty of language in Fifth amended Plan
                                             (0.1); analyze letter and correspondence from HL re: UCC's
                                             position on plan and plan supplement (0.3)
01/16/21             JP Roth                 Analyze structure and content of precedent confirmation briefs       .50
01/18/21             CM Persons              Call with SCP, Tom FitzGerald, S. Newman, G. Weiner                 1.10
                                             regarding UCC letter regarding plan
01/18/21             S Newman                Revise correspondence re plan                                       3.00
01/18/21             S Newman                Prepare for conference re 5th amended plan                           .50
01/18/21             S Newman                Conference with R. Wynn re plan                                      .40
01/18/21             S Newman                Conference with B. Partridge (SCP) re plan                           .40
01/18/21             GG Weiner               Review correspondence from the committee (.3); participate in       1.70
                                             strategy session call with SCP, SA and T. Fitzgerald re plan
                                             negotiations and committee letter (1.0); follow-up call with S.
                                             Newman re next steps (.4)
01/18/21             J Hoffman               Draft confirmation order (0.7); research in connection with         1.00
                                             confirmation order (0.3)

           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 62
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                          Hours
01/18/21             JP Roth                 Confer with G. Weiner re: financing documents (0.2); analyze        7.90
                                             DIP, KEIP and Stalking Horse Agreement deadlines (0.4);
                                             draft stipulation regarding certain extensions of same (1.9);
                                             research (1.1) and analyze (0.8) communications between
                                             Debtor and Committee professionals throughout case re:
                                             meaning of plan term sheet provisions; revise draft letter to
                                             Committee re: same (2.2); draft outstanding questions re: same
                                             in footnotes (0.2); confer with S. Newman re: same (0.2);
                                             conduct legal research re: section 1129 plan confirmation
                                             requirements re: treatment of priority tax claims (0.9)
01/19/21             J Hoffman               Analyze plan terms and projections from SCP (0.4); revise            .90
                                             stipulation extending deadlines (0.3); advise contract
                                             counterparty re: plan treatment (0.2)
01/19/21             JP Roth                 Revise stipulation re: deadlines (0.5); confer with S. Newman       6.40
                                             re: same (0.3); confer with finance team re: dissolution of
                                             Wave UK (0.4); confer with SCP team re: same (0.4); revise
                                             letter in response to Committee (1.4); analyze historical
                                             correspondence between Committee and Debtor advisors (1.1);
                                             confer with SCP team, G. Weiner, and S. Newman re: same
                                             (1.5); compile exhibits to response to Committee letter (0.5);
                                             confer with T. FitzGerald re: response to Committee (0.3)
01/19/21             GG Weiner               Correspondence with J. Hoffman re cure notice issues (.2);          1.00
                                             correspondence with SA team re plan dispute (.3); provide
                                             comments on draft letter to committee (.5)
01/20/21             S Newman                Conference with G. Weiner re response to committee on plan           .80
01/20/21             GG Weiner               Correspondence with J. Hoffman re voting analysis (.1); view         .40
                                             vote tracker (.2); correspondence with S. Newman re potential
                                             Synopsys settlement (.1)
01/21/21             J Hoffman               Research case procedures, orders and local rules to advise           .20
                                             Sidley team of requirements for vote extensions
01/21/21             JP Roth                 Analyze committee response to S. Newman letter re:                   .40
                                             interpretation of plan term sheet and Tallwood plan bid letter
01/21/21             GG Weiner               Correspondence with Avago counsel re ballot (.1);                   2.80
                                             correspondence with committee counsel re ballots (.1);
                                             correspondence with Drawbridge counsel re lease issues under
                                             plan (.1); correspondence with R. Wynne (UCC) and Avago
                                             counsel re plan discussion (.2); review letter from committee re
                                             plan issues (.3); participate in call with R. Wynne (UCC), P.
                                             Guhiliy (Avago) and S. Newman re plan issues (1.0); analyze
                                             plan issues (.8); correspondence to A. Gumport re questions on
                                             solicitation procedures (.2)
01/22/21             J Hoffman               Correspondence with R. Wynne to discuss retained causes of           .30
                                             action (0.1); correspondence with creditor attorney re:
           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 63
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
                                             resolution to plan objection (0.1); correspondence with
                                             shareholder attorney re: plan treatment (0.1)
01/22/21             JP Roth                 Draft confirmation brief                                              1.80
01/22/21             GG Weiner               Correspondence with S. Newman re voting and plan issues (.6);         1.50
                                             correspondence with committee counsel re extension on voting
                                             (.3); correspondence with SA team re stipulation (.6)
01/24/21             CM Persons              Call with S. Newman, G. Weiner, J. Roth, SCP regarding                1.10
                                             modeling of chapter 11 plan
01/24/21             J Hoffman               Participate on call with Sidley, SCP team re: revised plan            1.20
                                             model
01/24/21             JP Roth                 Prepare for (0.2) and participate in (1.1) call with B. Partridge     1.70
                                             (SCP), M. Staglik (SCP), K. Santos (SCP), I. Montani (SCP),
                                             G. Weiner, S. Newman, J. Hoffman, and C. Persons re: plan
                                             feasibility; analyze latest plan models (0.2); confer with G.
                                             Weiner re: backup bid timeline to address question from S.
                                             Newman and R. Wynne re: voting timeline (0.2)
01/24/21             GG Weiner               Call with SCP and SA team re plan issues (1.0); follow-up             2.00
                                             correspondence with SCP team re same (.2); correspondence
                                             with committee counsel re voting issues (.2); revise stipulation
                                             re voting (.3); correspondence with committee counsel re same
                                             (.3)
01/25/21             J Miller                Call with Hain Capital regarding extension (.1); call with G.          .50
                                             Weiner regarding Hain Capital and other open items (.4)
01/25/21             CM Persons              Call with S. Newman regarding plan negotiations (0.4); review          .80
                                             Atlas plan objection (0.4)
01/25/21             J Hoffman               Review objections to confirmation                                      .20
01/25/21             JP Roth                 Conduct legal research re: subsequent treatment of cases cited        1.40
                                             in precedent confirmation briefs
01/25/21             GG Weiner               Correspondence with SA and SCP re plan supplement                     2.50
                                             documents (.6); correspondence with Lumen re plan and voting
                                             issues (.2); correspondence with committee counsel re plan
                                             stipulation (.3); review committee filing re plan dispute (.2);
                                             correspondence with SA team re same (.2); correspondence
                                             with A. Gumport re finalizing stipulation with Oracle (.1);
                                             correspondence with J. Hoffman re Drawbridge resolution (.1);
                                             correspondence with Drawbridge counsel re same (.2);
                                             correspondence with committee counsel re voting and plan
                                             issues (.4); correspondence with Avago counsel re settlement
                                             (.1); correspondence with Hain re voting (.1)
01/25/21             J Hoffman               Consult with HL team re: voting deadline extensions                    .10
01/26/21             J Hoffman               Research 1129 issues for confirmation brief (2.1); review              2.40
           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47            Page 64
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                          Hours
                                             statement filed by UCC (0.1); confer with Sidley team re:
                                             strategy for filing confirmation brief (0.2)
01/26/21             JP Roth                 Review (0.5) and analyze (0.9) US Trustee objections to plan        3.50
                                             confirmation; draft outline of responses to same for
                                             confirmation brief (2.1)
01/26/21             GG Weiner               Correspondence with A. Gumport re Oracle resolution (.2);           2.80
                                             correspondence with committee re plan issues (.4);
                                             correspondence with Hain re voting (.2); correspondence with
                                             SCP team re contract issues per plan (.5); review documents
                                             related to Lumen contracts and related counterparties (.2);
                                             review plan documents (.6) correspondence with SCP team
                                             Drawbridge (.2); correspondence with Drawbridge counsel
                                             (.2); correspondence with SA team re confirmation brief (.3)
01/27/21             J Hoffman               Draft stipulation extending plan deadlines (0.6);                   2.00
                                             correspondence with R. Harris (Tallwood) re: plan deadline
                                             extensions (0.1); strategize with Sidley team re: confirmation
                                             deadlines (0.2); research re: confirmation order (0.3); research
                                             re: resolutions to plan objections (0.8)
01/27/21             J Hoffman               Call with Sidley, HL teams re: plan objections (1.0); call with     1.50
                                             J. Miller, J. Roth to discuss plan objections (0.3);
                                             correspondence with Sidley team re: assignment consent (0.2)
01/27/21             JP Roth                 Draft confirmation brief preliminary statement and background       8.40
                                             sections (1.2); analyze docket entries needed to support
                                             confirmation brief (0.5); draft confirmation brief sections
                                             supporting affirmative case (3.8); conduct legal research in
                                             support of same (2.9)
01/27/21             CM Persons              Call with S. Newman, J. Roth, J. Hoffman, UCC regarding              .90
                                             plan objection responses
01/27/21             GG Weiner               Revise Drawbridge consent related to plan/lease (.3);               4.00
                                             correspondence with S. Newman re same (.2); correspondence
                                             with SA team re voting report and plan issues (1.0); analyze
                                             plan and confirmation issues (1.5)
01/28/21             S Newman                Conference with group re plan process                                .50
01/28/21             JP Roth                 Participate in strategy call with Sidley team re: responses to     12.10
                                             plan confirmation objections (1.0); conduct research re:
                                             substantive consolidation (0.8); conduct research re: good faith
                                             standard for plan proponent (0.4); conduct research re: release
                                             and exculpations under Ninth Circuit law (1.1); conduct legal
                                             research re: cases cited in US Trustee objection (1.5); conduct
                                             legal research re: Andes objection (0.4); conduct legal research
                                             re: subsequent treatment of cases cited in precedent Ninth
                                             Circuit confirmation briefs (2.0); revise confirmation brief
                                             sections re: affirmative case to reflect research (2.6); draft

           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47           Page 65
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                             Hours
                                             response to Andes 1129 objections (1.5); analyze previous
                                             research re: "per plan" structure (0.5); draft outline of response
                                             to Andes objection re: "per plan" structure (0.3)
01/28/21             J Hoffman               Internal call with Sidley team to discuss plan objections (1.0);       4.00
                                             draft confirmation order (0.3); research re: confirmation order
                                             (0.5); research in connection with confirmation brief (2.3); call
                                             with G. Weiner to discuss plan extensions (0.3); discuss plan
                                             extensions with R. Harris (Tallwood) (0.2); revise stipulation
                                             extending deadlines (0.3); confer with SCP team re: plan
                                             objections (0.1)
01/28/21             CM Persons              Call with J. Hoffman, G. Weiner, S. Newman, J. Roth                    1.00
                                             regarding plan and next steps
01/28/21             GG Weiner               Call with committee counsel re plan issues (.5); call with S.          4.50
                                             Newman re plan issues (.5); attention to plan matters (3.5)
01/29/21             JP Roth                 Correspond with C. Persons re: initial draft of confirmation           3.30
                                             brief (0.2); confer with J. Hoffman re: subject matter
                                             jurisdiction for claims objections (0.3); analyze J. Hoffman
                                             research analysis re: same (0.4); draft outline for discussion
                                             with J. Blumberg (UST) re: objection to plan confirmation
                                             (0.7); conduct research in support of same (0.5); analyze PG&E
                                             confirmation pleadings and order (1.2)
01/29/21             J Hoffman               Draft portions of confirmation brief (1.1); research in                6.80
                                             connection with confirmation brief (1.8); draft confirmation
                                             order (3.1); gather plan supplement documents for HL team
                                             (0.1); research in connection with potential 1129 issues (0.7)
01/29/21             CM Persons              Provide comments to confirmation brief                                 1.50
01/29/21             GG Weiner               Call with Newman re plan issues (.5); creditor call (.5);              3.50
                                             attention to other plan matters (2.5)
01/30/21             J Hoffman               Draft confirmation order                                               1.70
01/30/21             GG Weiner               Multiple calls with SA team re: plan issues (1.8); emails with         3.80
                                             SA team re plan issues (2.0)
01/31/21             P Santos                Correspondence from G. Weiner, J. Burlacu (Donlin) re vote              .30
                                             tabulation
01/31/21             CM Persons              Analyze confirmation brief (3.5); call with S. Newman, G.              4.60
                                             Weiner regarding voting tabulation (0.6); emails with J Roth
                                             regarding confirmation brief (0.5)
01/31/21             JP Roth                 Analyze comments from C. Persons to initial draft of                   4.00
                                             confirmation brief (1.0); conduct follow-up research to address
                                             questions raised by C. Persons (1.6); complete initial revisions
                                             to confirmation brief to address comments from C. Persons (.9;
                                             call with G. Weiner re: plan and confirmation brief issues (.5)

           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47             Page 66
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                           Hours
01/31/21             J Hoffman               Correspondence with Donlin, SCP teams re: proofs of claim             3.00
                                             (0.2); analyze voting analyses and hypotheticals (0.4); revise
                                             confirmation order (1.1); research in connection with
                                             confirmation issues (0.5); call with K. Santos (SCP) re: voting
                                             analysis (0.1); review LTA revisions (0.3); advise Sidley team
                                             re: LTA, plan revisions (0.1); review solicitation procedures
                                             order in connection with voting analysis (0.2); draft analysis of
                                             same (0.1)
01/31/21             GG Weiner               Analysis of plan matters (3.0); call with J. Roth re same (.5)        3.50
                                                                                               Task Subtotal     298.90
                                             023 Tax Issues
01/03/21             N Enfield               Review information provided by SCP for purposes of                     .50
                                             responding to IDRs from FTB
01/05/21             J Hoffman               Call with A. Tabak (EY) re: EY budget                                  .20
01/05/21             GG Weiner               Correspondence with N. Enfield re tax objection                        .40
01/06/21             N Enfield               Discuss FTB matter with S. Heyman                                      .30
01/06/21             N Enfield               Email with FTB agent re: MIPS California franchise tax                 .20
                                             matter.
01/06/21             J Hoffman               Analyze revisions to follow up email with FTB (0.1); confer            .20
                                             with N. Enfield, G. Weiner re: same (0.1)
01/06/21             SJ Heyman               Review correspondence with FTB regarding tax protest (0.4);           1.30
                                             confer N Enfield regarding response to FTB tax
                                             correspondence (0.5); revisions to response to FTB tax
                                             corresponded (0.4)
01/07/21             J Hoffman               Analyze proposed tax budget for post-confirmation services            1.40
                                             (0.8); correspondence with EY re: FTB litigation post-
                                             emergence (0.1); advise HL team of proposed tax budget (0.2);
                                             advise Tallwood of same (0.2); correspondence with G.
                                             Weiner, SCP team re: D. Sample correspondence in connection
                                             with IRS claim (0.1)
01/07/21             SJ Heyman               Correspond with Franchise Tax Board conferee R. Ivanusich              .40
                                             and N. Enfield regarding FTB protest
01/08/21             N Enfield               Conduct tax review of Hogan draft of Liquidating Trust                2.00
                                             Agreement
01/08/21             J Hoffman               Call with S. Newman re: tax budget (0.1); correspondence with          .90
                                             Sidley tax team re: revisions to Liquidating Trust Agreement
                                             (0.3); analyze response form Hogan re: proposed tax budget
                                             (0.1); analyze terms of proposed tax budget (0.2); call to D.
                                             Sample (IRS) re: declaration in support of satisfied tax claim
                                             (0.1); call with B. Partridge (SCP) re: same (0.1)

           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47            Page 67
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
01/11/21             J Hoffman               Confer with D. Sample re: tax documents in satisfaction of tax         .20
                                             claims
01/13/21             SJ Heyman               Review FTB document requests                                           .60
01/13/21             SJ Heyman               Confer N. Enfield and G. Weiner regarding response to FTB              .60
                                             document requests
01/13/21             N Enfield               Attend call with S. Heyman and G. Weiner re: FTB matter                .70
01/13/21             N Enfield               Email with S. Heyman and G. Weiner re: call with FTB agent             .10
01/13/21             RM Silverman            Call with N. Enfield regarding tax issues                              .30
01/14/21             SJ Heyman               Call with FTB conferee R. Ivanusich, G. Weiner, R. Silverman           .40
                                             and N. Enfield
01/14/21             N Enfield               Attend call with FTB agent, S. Heyman, G. Weiner and R.                .30
                                             Silverman
01/14/21             N Enfield               Email with G. Weiner and R. Silverman re: FTB matter                   .20
01/14/21             RM Silverman            Call with Sidley team and FTB team                                     .50
01/14/21             J Hoffman               Review tax documents in preparation of call with IRS (0.1);            .20
                                             call with D. Sample to discuss tax claims issues (0.1)
01/15/21             J Hoffman               Call with D. Sample of IRS to supporting tax documentation             .30
                                             (0.2); correspondence with SCP team re: supporting IRS
                                             documentation (0.1)
01/16/21             J Hoffman               Review FTB tax documents and proposed estimate from EY                 .20
                                             for Tallwood (0.1); correspondence with G. Weiner re: FTB
                                             documents (0.1)
01/19/21             J Hoffman               Review IRS tax returns in connection with claim withdrawal             .40
                                             (0.3); provide analysis to SCP re: documents for IRS (0.1)
01/19/21             GG Weiner               Correspondence with J. Hoffman re status with IRS                      .20
01/20/21             J Hoffman               Review tax documents for UK entity (0.1); advise SCP team of           .60
                                             inquiry re: tax liabilities (0.1); draft stipulation in connection
                                             with FTB tax claim (0.4)
01/25/21             J Hoffman               Revise documents to send to IRS (0.3); correspondence with             .50
                                             Sidley, SCP teams re: satisfaction of IRS claim analysis (0.2)
01/25/21             C Dorman                Review suite of historic documents and correspondence re              1.50
                                             outstanding HMRC liabilities (.4); research re PAYE and NIC
                                             legislation (.6); draft email to O Currall re same (.5)
01/26/21             J Hoffman               Call with D. Sample from IRS to discuss documents provided             .20
                                             to satisfy claim (0.1); advise SCP, Sidley team re: status of IRS
                                             claims (0.1)
01/30/21             RM Silverman            Emails with N. Enfield regarding China withholding tax issues          .50

           Case: 20-50682        Doc# 1243   Filed: 03/03/21      Entered: 03/03/21 17:14:47           Page 68
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date                 Name                    Narrative                                                            Hours
01/30/21             N Enfield               Review opposing counsel's proposal on Chinese withholding                .50
                                             tax
01/30/21             N Enfield               Attend call with CIP and mediator re: liability for Chinese              .50
                                             withholding tax
01/30/21             N Enfield               Research eligibility for foreign tax credit in respect of Chinese        .50
                                             withholding tax
01/30/21             N Enfield               Email R. Silverman re: Chinese withholding tax in connection             .50
                                             with license to CIP
01/30/21             N Enfield               Draft tax cooperation language for CIP term sheet                        .50
                                                                                               Task Subtotal       18.80
                                             024 U.S. Trustee Issues and Reporting
01/04/21             J Hoffman               Correspondence with J. Roth, G. Weiner re: UST inquiry of PII            .10
01/07/21             JP Roth                 Confer with C. Persons re: UST comments to Sidley second                 .40
                                             interim fee application (0.4)
01/14/21             J Miller                Respond to Sidley team emails regarding CIP, open items from             .60
                                             Plan Supplement documents, claims pool, and voting analysis
01/20/21             J Hoffman               Analyze draft MORs (0.8); revise MORs (0.4); confer with                1.30
                                             SCP team re: changes to company financials (0.1)
01/20/21             P Santos                Correspondence with M. Staglik (SCP), J. Hoffman re filing of            .40
                                             MORs
01/21/21             J Hoffman               Revise MOR global notes (0.3); finalize MORs for filing (0.1);           .50
                                             correspondence with SCP team re: payments reflected in MOR
                                             (0.1)
01/21/21             P Santos                Correspondence with J. Meeds (Donlin), K. Santos (SCP), J.               .30
                                             Hoffman re MORs
                                                                                               Task Subtotal         3.60
                                                                                   Total Hours for all Tasks     1,285.80




           Case: 20-50682        Doc# 1243   Filed: 03/03/21     Entered: 03/03/21 17:14:47            Page 69
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.


                                               EXPENSE DETAIL


Date            Type        Description                                                                 Amount
01/07/21        WES         11/02/20-Westlaw research service                                            $45.73
01/07/21        WES         11/06/20-Westlaw research service                                             91.46
01/07/21        WES         11/07/20-Westlaw research service                                             91.46
01/07/21        WES         11/09/20-Westlaw research service                                            137.20
01/07/21        WES         11/10/20-Westlaw research service                                             45.73
01/07/21        WES         11/11/20-Westlaw research service                                            522.56
01/07/21        WES         11/11/20-Westlaw research service                                            228.66
01/07/21        WES         11/12/20-Westlaw research service                                            156.06
01/07/21        WES         11/12/20-Westlaw research service                                            274.39
01/07/21        WES         11/13/20-Westlaw research service                                             91.46
01/07/21        WES         11/13/20-Westlaw research service                                             57.56
01/07/21        WES         11/10/20-Westlaw research service                                            292.80
01/07/21        WES         11/10/20-Westlaw research service                                            386.10
01/07/21        DLV         12/05/20- Federal Express Corporation- TR #772267652306 DONNIE                 9.57
                            SAMPLE INTERNAL REVENUE SERVICE 55 SOUTH MARKET ST SAN
                            JOSE, CA 95113
01/07/21        RPT         Deposition Transcripts                                                       645.00
01/08/21        LEX         12/01/20-Lexis research service                                               64.04
01/08/21        LEX         12/01/20-Lexis research service                                               64.04
01/08/21        LEX         12/09/20-Lexis research service                                               61.45
01/08/21        LEX         12/20/20-Lexis research service                                               61.45
01/08/21        LEX         12/21/20-Lexis research service                                               61.45
01/08/21        LEX         12/01/20-Lexis research service                                              399.00
01/08/21        LEX         12/15/20-Lexis research service                                               57.00
01/08/21        LEX         12/17/20-Lexis research service                                               57.00
01/08/21        RPT         Deposition Transcripts                                                      1,335.00
01/08/21        RPT         Deposition Transcripts                                                      1,085.00
01/14/21        SRC         10/21/20-PACER CANBK                                                           3.00
01/14/21        SRC         11/06/20-PACER CANBK                                                           3.00

           Case: 20-50682      Doc# 1243       Filed: 03/03/21   Entered: 03/03/21 17:14:47   Page 70
                                                         of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date            Type        Description                                                                    Amount
01/14/21        SRC         11/09/20-PACER CACBK                                                              3.10
01/14/21        SRC         11/13/20-PACER CANBK                                                              3.20
01/14/21        SRC         11/16/20-PACER CANBK                                                              0.20
01/14/21        SRC         11/18/20-PACER CANBK                                                              3.00
01/14/21        SRC         11/19/20-PACER CANBK                                                              3.50
01/14/21        SRC         11/20/20-PACER CANBK                                                              4.50
01/14/21        SRC         11/30/20-PACER 00PCL                                                              0.40
01/14/21        SRC         12/01/20-PACER 00PCL                                                              0.50
01/14/21        SRC         12/01/20-PACER CANBK                                                             18.90
01/14/21        SRC         12/01/20-PACER CANDC                                                              1.10
01/14/21        SRC         12/02/20-PACER CANBK                                                             10.20
01/14/21        SRC         12/03/20-PACER CANBK                                                              7.40
01/14/21        SRC         12/07/20-PACER 00PCL                                                              0.20
01/14/21        SRC         12/07/20-PACER NYSBK                                                              1.50
01/14/21        SRC         12/14/20-PACER CANBK                                                              9.00
01/14/21        SRC         12/16/20-PACER CANBK                                                              3.00
01/14/21        SRC         10/01/20-PACER AZBK                                                              13.80
01/14/21        SRC         10/02/20-PACER 00PCL                                                              0.20
01/14/21        SRC         10/02/20-PACER AZBK                                                              11.20
01/14/21        SRC         10/02/20-PACER AZBK                                                               5.20
01/14/21        SRC         10/02/20-PACER CANBK                                                              0.50
01/14/21        SRC         10/05/20-PACER CANBK                                                              0.80
01/14/21        SRC         10/07/20-PACER CANBK                                                              6.00
01/14/21        SRC         10/12/20-PACER CANBK                                                              2.30
01/14/21        SRC         10/15/20-PACER 00PCL                                                              0.40
01/14/21        SRC         10/15/20-PACER CANBK                                                             13.70
01/14/21        SRC         10/15/20-PACER TXSBK                                                              0.10
01/20/21        MSG         01/17/2021 - ON TIME COURIERS INC - 318993 - Dallas weekly courier               49.22
                            invoice.
01/21/21        WES         01/05/21-Westlaw research service                                               110.01
01/21/21        WES         01/06/21-Westlaw research service                                               110.01

           Case: 20-50682      Doc# 1243      Filed: 03/03/21   Entered: 03/03/21 17:14:47       Page 71
                                                        of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date            Type        Description                                                                           Amount
01/21/21        WES         01/07/21-Westlaw research service                                                       55.01
01/21/21        WES         01/15/21-Westlaw research service                                                       55.01
01/21/21        WES         01/05/21-Westlaw research service                                                     1,252.50
01/21/21        SRC         11/07/20-PACER CANBK                                                                     1.50
01/21/21        SRC         12/28/20-PACER CANBK                                                                     3.00
01/21/21        WES         01/04/21-Westlaw research service                                                      550.06
01/21/21        SRC         10/21/20-PACER CANBK                                                                     6.40
01/21/21        SRC         10/01/20-PACER CANBK                                                                     0.10
01/21/21        SRC         10/23/20-PACER CANBK                                                                     0.30
01/21/21        SRC         10/26/20-PACER TXSBK                                                                      0.60
01/21/21        SRC         11/06/20-PACER CANBK                                                                     0.70
01/21/21        SRC         11/13/20-PACER CACBK                                                                      2.80
01/21/21        SRC         11/13/20-PACER CANBK                                                                     0.60
01/21/21        SRC         11/23/20-PACER TXSDC                                                                      3.20
01/21/21        WES         01/06/21-Westlaw research service                                                       93.38
01/21/21        WES         01/06/21-Westlaw research service                                                      165.02
01/21/21        WES         01/07/21-Westlaw research service                                                       93.38
01/21/21        WES         01/07/21-Westlaw research service                                                       55.01
01/21/21        WES         01/08/21-Westlaw research service                                                       46.69
01/21/21        WES         01/08/21-Westlaw research service                                                      165.02
01/21/21        WES         01/11/21-Westlaw research service                                                       93.38
01/21/21        WES         01/11/21-Westlaw research service                                                       55.01
01/21/21        WES         01/13/21-Westlaw research service                                                      110.01
01/21/21        FEE         Jan 15, 2021 - Pamela Santos - Filing Fees - Court fee - Motion to Sell Property       188.00
                            (Wave)
01/21/21        WES         01/13/21-Westlaw research service                                                      744.60
01/21/21        WES         01/13/21-Westlaw research service                                                      103.20
01/26/21        SRC         10/23/20-PACER CANBK                                                                     0.30
01/26/21        SRC         10/31/20-PACER DEBK                                                                       7.60
01/26/21        SRC         11/10/20-PACER CANBK                                                                    34.10
01/26/21        SRC         12/03/20-PACER CANBK                                                                     7.80

           Case: 20-50682      Doc# 1243       Filed: 03/03/21      Entered: 03/03/21 17:14:47          Page 72
                                                         of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date            Type        Description                                                                 Amount
01/26/21        SRC         12/02/20-PACER CANBK                                                          12.40
01/26/21        SRC         12/04/20-PACER CANBK                                                           1.40
01/26/21        SRC         12/17/20-PACER CANBK                                                           1.10
01/26/21        SRC         12/29/20-PACER CANBK                                                           0.40
01/26/21        SRC         12/30/20-PACER CANBK                                                           0.30
01/26/21        SRC         12/18/20-PACER CANDC                                                           2.60
01/26/21        SRC         12/16/20-PACER CANDC                                                           0.40
01/26/21        SRC         12/17/20-PACER DEDC                                                            0.50
01/26/21        SRC         12/22/20-PACER CANDC                                                           0.10
01/28/21        LIT         01/25/21 - DTI TOPCO INC - 495663 - Color Print (8x11 8x14)                   82.80
01/29/21        TELCO       12/29/20-Telephone Charges Conference Call                                     0.71
01/29/21        SRC         10/20/20-PACER CANBK                                                          19.00
01/29/21        SRC         11/27/20-PACER CANBK                                                          10.30
01/29/21        TELCO       12/31/20-Telephone Charges Conference Call                                     0.65
01/29/21        TELCO       12/22/20-Telephone Charges Conference Call                                     0.11
01/29/21        TELCO       12/14/20-Telephone Charges Conference Call                                     0.70
01/29/21        TELCO       12/16/20-Telephone Charges Conference Call                                     0.47
01/29/21        TELCO       12/02/20-Telephone Charges Conference Call                                     1.17
01/29/21        TELCO       12/09/20-Telephone Charges Conference Call                                     0.47
01/29/21        TELCO       12/11/20-Telephone Charges Conference Call                                     0.01
01/29/21        TELCO       12/11/20-Telephone Charges Conference Call                                     0.85
01/29/21        TELCO       12/15/20-Telephone Charges Conference Call                                     0.54
01/29/21        TELCO       12/14/20-Telephone Charges Conference Call                                     0.04
01/29/21        TELCO       12/15/20-Telephone Charges Conference Call                                     0.38
01/29/21        TELCO       12/15/20-Telephone Charges Conference Call                                     0.83
01/29/21        TELCO       12/20/20-Telephone Charges Conference Call                                     0.06
01/29/21        TELCO       12/20/20-Telephone Charges Conference Call                                     0.60
01/29/21        TELCO       12/20/20-Telephone Charges Conference Call                                     0.30
01/29/21        TELCO       12/22/20-Telephone Charges Conference Call                                     0.99
01/29/21        TELCO       12/07/20-Telephone Charges Conference Call                                     1.06
01/29/21        TELCO       12/08/20-Telephone Charges Conference Call                                     1.14

           Case: 20-50682      Doc# 1243     Filed: 03/03/21     Entered: 03/03/21 17:14:47   Page 73
                                                       of 74
 SIDLEY AUSTIN LLP


 Invoice Number: 41010814
 Wave Computing, Inc.

 In re Wave Computing, Inc., et al.

Date            Type        Description                                                                         Amount
01/29/21        TELCO       12/10/20-Telephone Charges Conference Call                                             1.40
01/29/21        TELCO       12/28/20-Telephone Charges Conference Call                                             0.14
01/29/21        TELCO       12/29/20-Telephone Charges Conference Call                                             0.52
01/29/21        TELCO       12/01/20-Telephone Charges Conference Call                                             0.72
01/29/21        TELCO       12/03/20-Telephone Charges Conference Call                                             0.66
01/29/21        TELCO       12/04/20-Telephone Charges Conference Call                                             1.28
01/29/21        TELCO       12/06/20-Telephone Charges Conference Call                                             0.61
01/29/21        TELCO       12/06/20-Telephone Charges Conference Call                                             1.77
01/29/21        TELCO       12/14/20-Telephone Charges Conference Call                                             0.66
01/29/21        PRO         01/27/2021 - JAMS INC - 5553460 - Deposit for services - Mediation Hon.             6,900.00
                            Randall Newsome (Ret)
                                                                                                 Total     $17,664.73




           Case: 20-50682      Doc# 1243      Filed: 03/03/21     Entered: 03/03/21 17:14:47          Page 74
                                                        of 74
